ORIGINAL                             CCI Le k /1^3 w / TT
                            IN THE UNITED STATES DISTRICT COURT
                                                                                          FILED IN THE
                         FOR THE                 DISTRICT OF                   UNITED STATfcS NSTRICT COURT
                                                     DIVISION                       DISTRICT OF HAWAII

                              (Write the District and Division, ifany, of           FEB 1 1 2020
                               the court in which the complaint isfiled.)
                                                                               at o'clock and^ min.l? M
                                                                                  SUE BEITIA, CLERK ,


    Lucretia Velvet Henry                                  Complaint for Employment
                                                           Discrimination


   (Write thefull name ofeach plaintiffwho isfiling       ^VJO 00070 LEK KJ
   this complaint. Ifthe names ofall the plaintiffs
                                                          (to befilled in by the Clerk's Office)
   cannotfit in the space above, please write "see
   attached" in the space and attach an additional
                                                           Jury Trial:      □ Yes     □ No
   page with thefull list ofnames.)
                                                                            (check one)

      -against-

   Robert L. Wilkie, Secretary of Veterans Affairs
   (Government Agency)


   (Write thefull name ofeach defendant who is
   being sued. Ifthe names ofall the defendants
   cannotfit in the space above, please write "see
   attached" in the space and attach an additional
   page with thefull list ofnames.)
I.   The Parties to This Complaint

     A.    The FIamtiff(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages if needed.

                  Name                   Lucretia Velvet Henry
                  Street Address         1003 Puakala Street

                  City and County        Honolulu, Honolulu
                  State and Zip Code     Hawaii 96818

                  Telephone Number       (808) 753-4261
                  E-mail Address         Lucretiavb@gmail.com

     B.    The Defendant(s)

           Provide the information below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization, or
           a corporation. For an individual defendant, include the person's job or title (if
           known). Attach additional pages if needed.

           Defendant No. 1

                  Name                   Robert L. Wilkie

                  Job or Title           Secretary of Veterans Affairs    (Government Agency)
                  (if known)
                  Street Address         Pacific Island Health Care System, 459 Patterson Road
                  City and County        Honolulu, Honolulu
                  State and Zip Code     Hawaii 96819

                  Telephone Number       (808)433-0100
                  E-mail Address         William.Dubbs@va.gov
                  (if known)

           Defendant No.2

                  Name

                  Job or Title
                  (if known)
                  Street Address

                  City and County
,,*■11^                     State and Zip Code
                            Telephone Number
                            E-mail Address
                            (if known)

                     Defendant No. 3

                            Name

                            Job or Title
                            (if known)
                            Street Address

                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address
                            (if known)

                     Defendant No. 4

          (GovernmentAgency)Najne
                            Job or Title
                            (if known)
                            Street Address

                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address
                            (if known)

                     Place of Employment

                     The address at which I sought employment or was employed by the defendant(s)
                     is:

                           Name                  Department of Veterans Affairs (459)
                            Street Address       Pacific Island Health Care System, 459 Patterson Road
                            City and County      Honolulu, Honolulu
                            State and Zip Code   Hawaii 96819
                            Telephone Number     (808) 433-0100
II.    Basis for Jurisdiction

       This action is brought for discrimination in employment pursuant to (check all that
       apply):

                      Title VII ofthe Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                      to 2000e-17(race, color, gender, religion, national origin).

                      (Note: In order to bring suit infederal district court under Title VII, you
                      mustfirst obtain a Notice ofRight to Sue letterfrom the Equal
                      Employment Opportunity Commission.)

                 IS   Age Discrimination in Emplojmient Act of 1967, as codified, 29 U.S.C.
                      §§ 621 to 634.

                      (Note: In order to bring suit infederal district court under the Age
                      Discrimination in Employment Act, you mustfirstfile a charge with the
                      Equal Employment Opportunity Commission.)

                 1^   Americans with Disabilities Act of 1990, as codified,42 U.S.C. §§ 12112
                      to 12117.

                      (Note: In order to bring suit infederal district court under the Americans
                       with Disabilities Act, you mustfirst obtain a Notice ofRight to Sue letter
                      from the Equal Employment Opportunity Commission.)

                 □    Other federal law (specify the federal law):


                 □    Relevant state law            if known):


                 □    Relevant city or county law (specify, if known):



III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.
                                        Statement of Claim




   This is for three cases and (2)complaints that I have against the Department of Veterans
Affairs, Pacific Island Health Care System, Honolulu, Hawaii. I received a final order from the
EEOC stating that filing with this court is an option. I received the final order for one of my
cases in November 2019.1 am an African American female over 40 years old, 100% disabled
veteran, PsyD Student, Masters' degree in Marriage and Family Therapy and Masters degree m
Human Services with emphasis in Mental Health Counseling, served in the United States Marine
Corps for 1114 years. Please note that all of these cases are relevant and build on each other. I
am filing discrimination (age, race, color, gender, disability, and reprisal) against the Department
of Veterans Affairs, Robert L. Wilkie, Secretary of Veterans Affairs (this name was required
from document from the EEOC)Honolulu, Hawaii.

   Case# EEOC NO.480-2017-00631X concerning complaint 200P-0459-2016102653
Daily, August 2016- Febraary 2018,1 was subjected working in a hostile work environment
generated by my co-workers and left there by my VA leadership after requesting immediate
transfer several times. I was left there because I am an African American female veteran
(discrimination of race, and color). I know of people that were allowed reassignment who are not
African American.I was denied promotion from this office as well, several jobs that I applied for
were given to external candidates which goes against the bargaining agreement at VA Pacific
Island Health Care System. My co-workers isolated me from work, made fun of me on emails
that I was "cc'd" on. The lead credentialer made me correct mistakes of other workers and
treated me differently from the other workers, she often did their work for them. I was falsely
accused ofleaving work undone and was given extra work but not allowed extra time to do the
work. My co-workers talked about race and color (people being dark) when I specifically asked
them not to. I was assigned the lead credentialer's work when she had adequate time to complete
it. They hid folders so that I could not do my work. Irasema was always yelling, and there was
yelling to try to trigger me to act juvenile like them. They demeaned my work ethic and targeted
me and getting my job. This was emotionally distressful for me.I took off time from work
without pay for my therapy appointments and sometimes just to be out that hostile environment.
Asomuamua Amina- coworker Samoan Female

Irasema Duarte -coworker Spanish female

Santina Wahl-coworker       Caucasian female

Dr. William Dubbs-supervisor Caucasian male
Program Specialist GS-11 Vacancy Non-selection ofjob. Job was given to extemal applicant
who sat on the interview panel. The senior interview panelist was very impressed with my
interview, but he was not the same senior panelist for the other interview candidates. Neither did
he make the selection.

April Seghom (Caucasian female) made the selection.

                                            Page 1 of6
 Kristin Nakasato(Asian female)Panel member who was also my manager aware of the hostility
 and my dislike of race and color being used to describe people.
 Selectee: Haywood Pittman African American male who was also an interview panehst and
 external candidate.

There were (2) vacancies. The other candidate was Asian female

    Case# EEOC No.480-2019-00262X concerning complaint 200P-0459-2017103148

August 2016-February 2018, Harassment/ Hostile Work Environment and forced to work in an
office of hostility because I am an African American female veteran over 40 years old. 5 May
2017,1 was discriminated against due to race, gender, age, color, and disability and left in a
hostile work environment after pleading to be reassigned immediately.

The women in my office bumped against me and suggested catfights. I shared with leadership
that I was concerned about my safety and the emotional distress, fear and anxiety that I was
going through but they didn't care. Due to the emotional distress and fear I was diagnosed with
adjustment disorder and anxiety disorder. Again,I requested to Dr. Dubbs that I needed to be
reassigned because I'd become a mental patient from the emotional distress and anxiety but he
continued to say no. Dr. Ryder chose not to hear what actually happened but counseled me
because of the lies of these three women. Leadership was aware that I was emotionally distressed
but did not care.

Dr. William Dubbs, Chief of Staff(at that time)- Caucasian male

Dr. Katheiine Ryder, Deputy Chief of Staff(at that time)- Caucasian female



Case# EEOC No.480-2020-00257X, Agency No.200P-0459-2019101630(Claims A-D)

CLAIM A: Tyler Furukawa, Chief,Engineering Services Asian male

I was discriminated against based on age, sex,race, color, reprisal, and disability, when on
November 28,2018,1 became aware that I would not been afforded the opportunity for
advancement to an Engineering Technician position through the direct hire program but someone
outside of our service would.


Tyler shared that a degree in Engineering is not required.

Selectee was Asian male.


CLAIM B: Michael Jackson (African American male), Assistant Chief, Health Admin
Services, Rachelle Seyhold (Caucasian female). Assistant Chief, Human Resources, Clara
Arellano (African American female under 40), Human Resource Specialist.




                                           Page 2 of6
^—    I was discriminated against based on age, sex, race, color, and reprisal, when on April 12,2019,1
      became aware that I was not selected for the following position; Medical Administration
      Specialist (Training Coordinator) CGCB-10436914-19-CDA.

      HR Specialist admitted she overlooked my credentials for this job.

      Selectee was Caucasian female.


      CLAIM C:I was discriminated against based on age,sex, race, color, and reprisal, when on
      April 12,20191 became aware that she was not selected for the following position;
      Communications Specialist(MyHealththeVet Coordinator) CBCG-10406757-19-TGA.

     Selecting official was Asian female.

     Selectee was Asian or Caucasian male.


     CLAIM D:I was subjected to discriminatory harassment/hostile work environment based
     on age,sex, race, color, and reprisal, when:

     1. Andrew Freeman,(Caucasian male) Chief, Health Admin Services

     On June 4,2019, Complainant was not selected for the Member Services Chief position.

     Selectee was not an internal applicant and Asian decent On July 18,2019 this lady was in
     this position (the name plate was on her door with this title). Now she has a different title.

     2. Dr.Donald Kopf,Mental Health Psychologist, Senior Interview Panelist

     On June 10,2019,1 received notification that I was not selected for the Vocation Rehabilitation
     Specialist position, CBCG-10489936-19-MSV.I had not even been interviewed although I was
     referred to the selecting official.

     Selectees were of Asian or Caucasian and neither were an internal applicant(Union Agreement).

     There were 2 vacancies


     EEC Complaint,200P-0459-2018105610:1 was subjected to discriminatory
     harassment/hostile work environment based on age,sex, race, color, and reprisal, when:

     On July 24, 2018, complaint was not selected for Readjustment Counsehng Therapist. Selecting
     official said that I had to be an Olympic swimmer but that was not noted in the job
     announcement which is why, along with my credentials. Human Resources said I was qualified
     for the job. The HR Speciahsts gave me a copy of the 0PM requirement as proof that I was
     qualified for thatjob and the Director that interviewed me was new to the station and very
     impressed with my interview, resume, and being a veteran. The Human Resource Assistant Chief
     met for an ADR for this job. I was accompanied by a union rep. The HR Assistant Chief said that

                                                Page 3 of6
 —        the HR Specialist forgot to add the documentation of the requirement added to this vacancy to
          have the recreation specialist credential. Dr. Hirsch said that I would need to be a certified
          Olympic swimmer. Again,I said those credentials were not mentioned in the job vacancy and I
          was found qualified by the HR Specialist. Rachelle said that the HR Specialist made a mistake. I
          said but the announcement stated nothing about a recreation specialist nor Olympic swimmer.
          The ORMS rep assured me that ajudge will never hear this claim because I was not an Olympic
          swimmer although that was not a part of the job announcement. This claim is a part of the PCI
          that I submitted to the Judge on 8 February 2020.

          Dr. Kenneth Hirsch (Retiring Director,PRRP,did not interview me)Caucasian male

         Rachell Seybold, Human Resource Assistant Chief Caucasian female

         Derek Love,ORMS Rep African American male

         Selectee was a Caucasian male, external candidate

         Health System Specialist(GHATP Trainee)I contacted Human Resources on 16 April 2019,
         and Office of Resolution Management on 19 April 2019. This claim was not followed up by
         Office of Resolution Management but I submitted it with my packet to the Judge in reference to
         the acknowledgement order dated 17 January 2020. There was a two part interview for this job
         and at the second part the Director really tried to discourage me from wanting this job but at the
         first part of the interviews she told me to talk to other people that had been in this job training
^0-1*^   which I did. At the first step of the interviews the director assured me that her assistant(who was
         on the interview panel) would mentor me in the director's absence. At a February discussion, the
         director said that she would not be available to mentor me. I reminded her that she'd said her
         executive assistant would mentor me in her absence. Please note this happened AFTER I did not
         settle with the VA Attorney on a pending case.

         Vacancy was expired or cancelled.

         Privately Owned Vehicle Tampered with January 2019 and prior to that. Police Report
         Attached. My co-workers discussed in our mediation sessions that "it's not like they tampered
         with my car. My car has scratches and paint marks on it and the gas cap was found opened
         several times.

         More Info: I noticed that I had lost access to the public portal to see my cases on 4 Get 2019.
         Strategy to keep me from seeing the activity to stay timely with required submissions and to
         remember certain documents that I may notjust remember to submit. I contacted the Judge and
         IT about not being able to access the portal. The IT tech said to contact the judge. The judge
         never responded.

         The judge said that I did not submit my opposition to summary judgement timely but it was
         submitted to Judge Gross January 2018 and to Judge Harward 1 July 2019, him when he asked
         about it. The opposition to summary judgement was submitted into the public portal again in
         September when I gained access to upload documents into the portal. I did not have access to
         review documents in the EEOC public portal system until July 2019. On 31 July 19,1 asked the

                                                     Page 4 of6
—   iudge why did I only see 50 pages of the 1100+ documents that I'd sent him by email. In the slot
    for the opposition to summary judgement were miscellaneous documents. The Honorable Judge
    Harward did not respond to that email.

    I submitted my ID to the EEOC providing proof of my age(ADEA)as a part of my cases.
    I served in the United States Marine Corps from July 1981 to December 1992.1 was employed
    by the Department of the Army from November 2001 to May 2004.1 have been employed by the
    Department of Veteran Affairs since May 2004 to present. I gave the VA my best years of my
    life.

       I have been denied promotion for the past 10 years.

       Since working with the Department of Veterans Affairs in 2004, all of my performance
    appraisals have been Excellent to Outstanding, with one special incentive award of$3000
    because as a GS91 carried both my position and the GS11 position while also orienting and
    training a new GS6. Our lead credentialer, the GS11 was absent from work due to domestic
    issues overflowing to our credentialing workspace (there was tension when spouse came to the
    job several times).
       I know of people that were allowed reassignment who were not African American. I was
    denied promotion from this office as well, several jobs that I applied for were given to external
    candidates which goes against the bargaining agreement at VA Pacific Island Health Care
    System.I am a well-educated African American female over 40 years old who is also a disabled
    veteran. I was left in an office of co-workers who caused me emotional distress and anquish, also
    causing vertigo triggers as from previous diagnosis because I am an African American female
    disabled veteran over 40 years old.

       I have been relocated from that office due to my cases, but I am still denied promotion and the
    opportunity to work in the mental health department (reprisal, retaliation from leadership).



    Very Respec^ly,


    Lucretia Velvet Henry
                                iX'




                                               Page 5 of6
Page 6 of6
Jov. 7. 201 7 8:32AM                                                             No. 2529   P. 55




                                   Memorandum
    DEPARTMENT OF
    VETERANS AFFAIRS


    VA Pacific islands Health Care System

    Date: S^itembsr 12,2017

   To:    DepaOnteairt:of Labor

   Subj: Ms. Luaa^ Heniy


   I have known Ms. LucreSa Heniyfor overfen years and i serve in the <apa<% ofa
   ^iritual advisor to Ms.LucreffaHeniy at the church udiere we boSi serve. Throi^out
   the years. Ms. Ktenry has     solid in herjudgmentand ccbiducL She is very astute to
   hersunoundings and tte environmerd in vdnch she serv^. She ims never exhititted
   any unorthodox or demeanmg bete^ofs SI my pi^ence. ifshekncnvsorot^ives
   things that are not dore acconflr^ to sfandante or est^lished imotocols she wiil bring
   this to the atlendon of her sii|::^oi5.
   On July29,2017,1 wsas confaded by Ms. H^iy ^id upon further discussion she began
   to share thesbi^ie she was having in the work pta^ and how it has affi^ded h^
   mertalty and physic^ly. She shared how^e has to endure demeaning comments rxi a
   daily basis, work sabo^e,builying and co-exist in a hostile work enwronment
   AddHkmany,she is ^cpanendng physical^mptons in dieform of headaches and
   vert^ due to the overwhelming stress in her work environment Ms. Henry shared she
   hastoflowed established prcdocol t)y no^fing her sitoorvisor vwlh no posidve resoludon
   happentr^. My purpose of wridng this letter is to infonn those mvolvedvrito resolving
   dils matter that I have in fact prawkied prayer and ^'rilual guidmce to Ms. Henry
   specifically i^rdkig tfiis dtuatkm.

   Please see attached en^s supporting the aixw^enfioned.



  BrangdistRc
  Bnpow8r2 Pmsper Monlshles
  coy of Refuge Christian Church of Hawaii
  5na2DrosDer@vahoo.caitn
  (808)754-0052




                                             000404
VO
UTN
qlJ: ^
       o
urs
«rvj
                     I «
                                 00
           £
           v>
                           i
                           .ft
                                 g    V)
                           I     ?
                                 f §
                                   o
                                 e    o
CO
CO
           <3   dS
           I
Jov. 1. 201 7 8:33AM                                              •             io, 2529   P. 57
  Gmail-CatSghtW                                                                    Page2of2



     getSttga^woThil(weM*oihyosIknaw1biseamlada^emrs.
     ThmktinAdvmce.

    laatduKMiaay,MS,MA




    JD^partmaitvfVetetmiis.^^ms
    4S» Patterson Road(n/Credai&teffg Cffic^
    OimMH,Ha»^9«tt9-tsn

    mmoo»)433-^rmr

    Fa)igim)4394t^




tiitpsi/!mati.£oogle.com/ftiail/ii^/?[ib^2&ikr%71d2fSeeb&jsvei:=«I[95iiliMql^      9/12/2017
                                                000406
Jov. 1. 2017      8:33AM                                                                          No, 2529         P. 58
 Gmail'FW:Notice ofRigid to Filea Foimal Complmttt                                                              * of3




  M Omdil                                                             RcMni^iorod <ishanMl01@gfnia.oain>
  f=W: Notice of Rightto FHe a Formal Complaint
  Itfiess^

  tucfefiafl»iy<lucr^3Vt)@yid)oo.conp                                              Mon,Ai97,2017at10:07PM
  Tcc EwangeSst Robin Shenod <isheiKNi01^iiai.ODffi>, RolMiShaiiDd <i5liaTO(i01@h^inaiLopin>, EMer
  ItMlstalINDNJC <n)aiiailiijD@|KilmAocim>, EricTunstin <a(fc HmstaflQiifi awwy ina{>
  MeeiiFl4(n@gitiaiLoDitr <ifefi«r1408@gi^.com>,Edwvods Denise <<tediiirf408^ahoa.ixuin>.j^ianin Hoi^
  <a)acfia55@aoLcoflf)>,"Sharon D. VBAHONO HoB^ <siiaoftliolly@va.gi»>
  Co;pclc5onrtC6 Oder Jadcson ^3clsoni026g^ia«»an.ir.com>

    Grace and Peace Elder Tunstall, BrangeS^Sherrod,Evangefet Edwards,and Evangelist Holly.


    lamahafhighfeeniaafliMlreoeiwedPrid^fioroOfficeofResolullonsManaganent Iwassufpi^edtoget
    if(wasn'tsafefied wlh Om medisaiMi process,wcwid bea trial Id r^ience toIte Mnda            onaite that I
    havetorn incidents of Ihese women          hostiletowards me.



   This(femneiitis ht adcfifion to acasetti^1 aliBsdy have with Oiiea ofResohdion Ma^jainaiL Vtfe have
   had sevaalnietBaBoiBtatMMit5)Iwitthese wamaf always Kfe and              in the rowWatKHiRtlMttBiey
   was attowofto attend itiaveiaquestedbat^feriroin this depatmentseverol tiroes but hnafilthero^ I
   havespiOed for <Mherjobs but HR said Oiattny boss has iistiuctedihem to notiOow le to be chosoifor
   any ifftorji^. be wants to      ustogiOha to keep passing joint cxMinissicn. I renieinbersayfog that btit
   I dtrntronwniberifi have Oiat documented wilh Office ofRestAifioi Management.It was Ktsy 2015 or
   2018.IsiQl renieiidLier because we weregating new wotfcstations in ouroffice winch caused meto bete
   Hifs oomputeriDom wliefe tfiat fofonn^ion wasfold lo meL


   i have been woifdng hiIbfo hoatifo woik envirotunent foralxNA2yeais.As I stiared wflh you, ray iKtss has
   dcMie nothing aboutIt35 he tekes n^ woffc elhic for grmited aswe afwsQfs do exceplfonsdy weO on Joint
   Oonnifo^ mspecSona He dontwantto let me^butiie^iicd pn^ctiiig me ftoin flieseinoulhy.
   ofmBonatwi. Bais(nqr ooHWOtkers). My co-wofters have                   and my job and thethings Esfod in Qiis
   cofifoi^are ail tru^ they sdiatog weik;tiv^ isolafo me horn oiforfnalional conversionsconeems^
   wodc ttiey say fti front ot me that tt>ey keep me outso that guaSty wprfc ts pnodticgd i am Hwa <v>y Mnr^
   Anieiicen bi iny ofliQet. Mbl boss waited in oniiMr other two women yeilng at0te third woman write is
   Caiicasten and be deaK with itimmediately but when I glared aboutthern iieiasslrig nie he did itoiiung-He
   said wesbouM tie able to taBc OWi^ out



   I'vechanged my medit^ion so the anxie^ is no longer drivfog me and I'm sliiging more in foe house and at
  WDlfc.




  SonKdhflig thatstands out to me is tt^niy mental he^oounsdorisa Christian laifyilwll took classes
      atW^dsnd Uiwers^,1 didntchoose her as8coons^,^waschosenfor me.justso happens I
  know her




IitQis:/Aiail-goc^Ie.ccMiiAnail/ii/D/?iii-2&ito=c7ld2f86d)&jsva=6MdsnbMqLA8.eD.&vtow... 9/12/2017

                                                     000407
Nov. 7. 201 7 8:34AM                                                                              No, 2529    P. 59
 GiDafl-FW:NotieeofRigiittonieaFonaa{Coiiq>iaiiit                                                     'Pa^2of3

    llyfecasisb9^iiiittrfEgy|d.rmev€nftNgivihgaslgolDsfay         Arxn vengeance I'm $till tnisting
    sofn^K)W Moses is going to Fwlp Ph^oah se© my h^rtaid tetrm#goand imQ     happens I nxistset rny
    aifeciaason filings above,nose     Md Gad's Wbid to    «ane.IVedone nothing to Biese wmnen but
    encouraged B»em and shaied Jssus          the opportunfiy ptBsented itsetfso I am havii^a feMh Isswe
    leBig God fliat I beSeve and nslbtg ffim to help iny unbefief. SoiikIiov it has to wodc logeiherfiir ny
    good.



   1 hawentswayed fiontour oonveis^oi^ I wanted to share this emaa cstee I just gcA ft on Fridap end to
   show how bad ft hasgcfiten cause rs been gcwtg on torso hHig.


   I Apptoctote file ChifSt bi You Afi aid Thaifistor fislentog aid pi;^mg Hdt me and ny tomiV.


   SiSLUio^

   GtoceondFeace



   Sentfiom MaO tor Windows 10




   FMot:Ciel^.I^ien(ORM)
   Sent:Frfd^,August 201712:51 PM
   Tec'lncii^avt)@yahoo.GOM'
   Subject;RE: Ncdice ofRjgittto FSe a Fennat Conqfi^


   f Efidagize torthe second email but1 was^leviewing yourc^e and I noticed I dKfn'tg^a form fii^
   you^ieedtoia:^)rauoines|iondaioefiyni^ I haveatiadiedihattoini here please^andlehim
   itto me assoon as you cau



   Tiiai&you!



   Have a great weekend




  FfOm:Oele% Ifoien(ORM)
  Sent;         August04^ 2017 3:46 PH
  Toe 1uciefiavb@yahoo.cOTir
  Subiedb Itoftoe ofK^tD Rte a Rmnal Cdntplaint


  Goodaftomoan.




hlt|is://inaiLgoog(e.c(Hii/iiiat^dA>f^'*2&ik^c71d2fS6eb&jsveF=6H9snhMqLAS.eii.ibview~. 9/12/2017

                                                     000408
Jov. 7. 201 7     8:34AM                                                                        No, 2529        P. 60
 Gfitajl'FW;Notice ofRight to File a FonnalCfHDpIa^                                                  B^SofS

    I an^tadi^ the no^ofligfM to filea toim^(NORF)cgmptotot package.


    Totie a tonnd comiica^ you mustcooipf^tfie VA Foim 49^(Cgmplsmt               Empiaynieat
    Diaarimin^Ofi)th^K attached tothis e-fliail iKifice WTfHIN RFTEEN CALEMDAR DAYS OF RECQPT
    OFITHlSWnCE,



    You noy i9e a fofmalconyiaintin pecson, t)y mail.fax.or emaul       ttie Dtstmft Managerat Ifie adcfaess
    bdkmc




            Depaitmentof Veterans ABsirs

            Office of ResokBion Managem^fOffit)
            11301 WRsiiira Boutevaid

          Sinkfing 220.2nd Floor

            L(» Ai^eies,CA 90073
            Bac <310)2634089

            &4IM; ORMPDO4»90«agOT




   r^ease be advised Oiat the d^s)Gstotfln the notice woe ttie only ctoiin(s)addro^dumg the
   EEO counseting.Ifafomml               (d"CKscrimtoatton is tied,a claim tiiat has nattieen bmii^to Bie
   atiention ofai EEO cotmador and is md ffice or related toadaim Itiat has bemi biDu^to the               of
   an EB3couiBdffl-issidiiiecttof^itissal in aooordaimewtih CR< 1614.107(2).


   If yajhave any questions or need adtfiBonal ihfonTtalion reganfrng the content ofthis e-maB, you may
   Gontoct me 44(888)566-39S2. BctlOOie.




      i 28I^'0489-201710314VESD Fmni Rmdsed.pdf
     '2?BK




htip^/ininl.google.coni/niaiyii/ttf?in=2^k=c71d2£36d7<fejsvcr=^Ii@saliMqLA8.CD.Jtview... 9/12/2017

                                                    000409
                          DEPARTMENT OF VETERANS AFFAIRS
                         OFFICE OF RESOLUTION MANAGEMENT
                           11301 Wilshire Boulevard, Building 220,2nd Floor
                                       Los Angeles,CA 90073
4T£S Of



                                                                              In reply refer to: 08H
   October 18, 2016

   VIA: Regular Mail

  Lucretia Henry
  5080 LikinI Street Apt. 818
  Honolulu, HI 96818

  SUBJECT: Notice of Partial Acceptance and Amendment Request of your EEC
  Complaint No. 200P-0459-2016102653,filed July 8, 2016, against officials of the
  Pacific Island Healthcare System In Honolulu, HI

 1. On March 11, 2016, you initiated contact with an EEO counselor. Counseling concluded
 on June 8, 2016, when you were mailed the Notice ofRight to File a Discrimination
 Complaint, which you received on June 29, 2016. On July 8, 2016, you filed a formal
 complaint of discrimination, VA Form 4939. On September 26, 2016 and September 27,
 2016, you submitted emails to clariiy your claim. On October 3, 2016, you requested an
 amendment to your claim via email.

 2. On your formal filing, you allege a claim based on your performance evaluation on
  December 1,2015.

 EEO regulations require that an agency dismiss a complaint where the complainant has
 raised the same matter in a negotiated grievance procedure that permits allegations of
 discrimination, and the complainant has elected to pursue the non-EEO process. In this
 case, the issue of "Performance Evaluation" was raised in a negotiated union grievance on
 January 13, 2016, which was before the July 8, 2016 date of the formal complaint in this
 case, and the claim is therefore subject to dismissal in accordance with 29 C.F.R.§
 1614.107(a)(4), for raising the same matter in a negotiated grievance procedure.

 Additionally, your initial contact with an EEO counselor was on March 11, 2016. Because
 that claim was not raised within 45 days of the occurrence, it is therefore also DiSMiSSED
 pursuant to 29 C.F.R. §1614.107(a)(2)for failing to comply with the regulatory time limits.

There is no immediate right to appeal the dismissed portion of the complaint. You will have
the right to appeal the partial dismissal once final action is taken by the agency on the
 remainder of the complaint.

3. On September 26, 2016 and September 27, 2016, you clarified your complaint with
additional events, events 1-5: and on October 6, 2016, you requested an amendment to
your complaint with an additional event, event 6. as outlined below that occurred after filing
your formal complaint.

Equal Employment Opportunity Commission (EEOC)regulation 29 CFR 1614.107(a)(2), in




                                            000535
 Page 2
 Notice of Partial Acceptance and Request for Amendment
 Lucretia Henry
 200P-0459-2016102653


 part, requires the dismissal of claims that raise matters that have not been brought to the
 attention of a counselor and are not like or related to the matter that has been brought to
 the attention of a counselor. The requirements for deciding if a claim is considered like or
 related to the original complaint are: 1) whether the new claims clarifies the original
 complaint, and 2) if the new claims could have reasonably been expected to have grown
 out of the initial complaint that was raised during counseling. We believe the additional
 events are like or related and/or inextricably intertwined with the events identified during
 counseling. We believe the additional events support your claim of a hostile work
 environment. Additionally, the same management officials are involved in both the
 counseled events, and the subsequent events. Accordingly, the additional events will be
 identified in your hostile work environment claim below.

4. Your complaint of discrimination raises the following claim:

        Whether complainant was subjected to a hostile work environment based on
        Race(Black)and color (Black) as evidenced by the following events:

        1) On August 24, 2015, Asomuamua Amina (AA), Medical Staff Coordinator,
           accused the complainant of un-submitting a provider's file.

       2) On August 4, 2016, AA overwhelmed the complainant with other people's
          workload and AA was also treating the complainant differently from her
           coworkers.

       3) On August 17, 2016, AA overwhelmed the complainant's workload.

       4) On August 24, 2016, while AA was on leave the Lead Clerk was tracking the
          complainant's workload and assigning her extra work.

       5) On September 22, 2016, during a 'huddle" meeting, the complainant was
           accused of claiming that a provider was a racist because he did not hire
           black people.

       6) On October 3, 2016, the complainant was notified of her non-selection for
           the position of Program Specialist, vacancy announcement no. H0-16-DLA-
           1735851-BU with the Pacific island Healthcare System in Honolulu, HI.

Event 6 constitutes a timely raised independently actionable claim that is hereby
ACCEPTED for investigation. This event is sufficiently related to the overall pattern
of harassment and will also be included for consideration in the analysis of the
harassment claim.

5. In assessing a hostile environment claim, the totality of the circumstances must be
examined, including (1)the frequency of the discriminatory conduct;(2) its severity;(3)
whether it is physically threatening or humiliating, or a mere offensive utterance; and (4)
whether it unreasonably interferes with an employee's work performance. A hostile
environment claim generally requires a showing of a pattern of denigrating conduct that



                                          000536
 Page 3
 Notice of Partial Acceptance and Request for Amendment
 Lucretia Henry
 200P-0459-2016102653


 unreasonably Interferes with an Indivlduars work performance or creates an Intimidating,
 hostile, or offensive working environment. In determining whether harassment is
 sufficiently severe or pervasive to create a claim of hostile environment, the harasser's
 conduct is evaluated from the objective standpoint of a reasonable person. An objectively
 hostile or abusive work environment is created only when a reasonable person would find it
 hostile or abusive.

 We have determined your claim of harassment passes the severe or pervasive
 requirement and is ACCEPTED for investigation and further processing as it includes
 events and/or actions taken against you by your supervisor that establish a pattern of
 conduct that a reasonable person would find creates a hostile environment and interferes
 with job performance.

6. in summary, event 6 has been accepted for investigation as an independent claim
and your overall claim of hostile work environment(events 1 -6)is accepted for
investigation.

7. If you believe that the accepted claim is improperly formulated, incomplete, or incorrect,
you must notify this office within 7 calendar days of receipt of this letter, in writing, by mail
or fax, stating your disagreement. We will include your statement in the complaint file. If
you do not contact this office within 7 calendar days, we will assume that the claim is
correctly stated.

8. On October 3, 2016, you requested an amendment to your complaint. As a result, the
time frame for completion of the investigation is adjusted. The agency must complete its
investigation within the earlier of 180 calendar days after the last amendment to the
complaint or 360 calendar days after the filing of the original complaint CRM will
make every good faith effort to complete the investigation within the prescribed period.
However, where workload demands make it impossible to complete a timely investigation,
we will work with you to seek a mutual agreement to extend the period so that the
investigation can be completed before you seek an EEOC hearing or a final agency
decision (FAD)from OEDCA. Your right to elect an EEOC hearing or an agency FAD
remains the same.


9. We will assign the accepted claim to an impartial investigator under the supervision of
the Office of Resolution Management(ORM). The investigator will contact you directly in
order to obtain information or evidence you may wish to offer. The investigator is only
authorized to investigate the claim specified.

10. You have additional rights that are fully explained in the enclosure to this letter.

11. Failure to keep this office advised of any change of address could lead to
dismissal of your complaint. You must also immediately advise this office, in writing, of
the name, address, and telephone number of any person you may choose to represent
you. If you advise us of representation, we will mail all subsequent complaint-related
correspondence to your representative, with copies to you, unless you advise us, in writing,
that you are no longer represented by that individual.



                                          000537
                                                                              \




Page 4
Notice of Partial Acceptance and Request for Amendment
Lucretia Henry
200P-0459-2016102653




12. If you have any questions, please contact Ricky Watson, Case Manager at
rickv.watson@.va.qov.

                                             Sincerely,

                                             Paidi/McwaCcm/

                                            PAUL MARAIAN
                                            Pacific District Manager

Enclosure:    Complainant Rights

cc:    Facility Director
       Facility EEC Program Manager




                                         000538
                                  Department of Veterans Affairs
                                     Office of Resolution Management
                                  11301 WHshire Boulevard, Building 220, 2nd Floor
                                              Los Angeles, CA 90073
m




     August 4, 2017
                                                                                     In reply refer to:(08H)
     VIA: Email

     Lucretia Henry
     5080 Liklni StreetApt. 818
     Honolulu, HI 96818

     Dear Ms. Henry:

    I am closing the informal counseling on the matter you presented to this office on May 9,
    2017, Case Number: 200P-0459-2017103148. Your complaint is as follows:

      Bases                    Dates of Occurrence & Claims
      Race (Black)             Harassment /Hostile Work Environment
      Color(Black)
      Reprisal(EEC)               • May 5, 2017: Received a verbally counseled for
      Disability (Mental            not completing a review of one doctors credentials

                               Undetermined Date received information after mediation
                               failed
                                  • Co-workers allegedly whisper to each other about
                                    the Aggrieved Party(AP)
                                  • Co-workers allegedly sabotage AP work.
                                  •   Co-workers isolate her like she isn't even there
                                  • Co-workers allegedly yell, send mean"and rude
                                      email to the AP


    Upon receipt of this letter please notify me no later than 5 business days whether the
    above information is incorrect.

    1 have enclosed a copy of the Notice of Right to File a Discrimination Complaint
    (including VA Form 4939). At this point, you have two options available to you. To help
    you make your decision, 1 have also enclosed a link to the Equal Employment
    Opportunity Commission's(EEOC)website for an overview of the guidelines on the
    federal sector EEC complaint process, http://www.eeoc.gov/federal/

    Please select one of the options below as your final decision:

    Option 1; You can choose to file a formal complaint of discrimination on some or all of
    the cla[m(s) listed above. If you wish to file a formal complaint, please complete, sign,
    and date the VA Form 4939; returning the form to the address listed on the Notice of
    Right to File a Discrimination Complaint.




    CONFIDENTIAL DOCUMENT - GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS) - 9-24-

                                                  000043
         Page 2
         Notice of Right to File a Discrimination Complaint
         Name of Aggrieved: Lucretia Henry
         Case Number: 200P-0459-2017103148

                   [f you decide to file a formal complaint, vou have 15 calendar days from
                   receipt of this notice in which to do so. Please do not mail the VA Form 4939
                   to me; your formal complaint must be mailed to the address listed on the first
                   page of the enclosed Notice ofRight to File a Discrimination Complaint.

        Upon receipt of a formal complaint, the Office of Resolution Management(CRM)will
        review your complaint and determine if the claimCs)"" raised meet(s) EEOC's procedural
        requirements for continued processing.

        If your complaint meets procedural requirements and is accepted by CRM for
        investigation, you will be given the opportunity to submit any documentation in support
        of your allegations of discrimination to the ORM investigator assigned to investigate
        your complaint, as part of the process for gathering evidence relevant to the merits of
        your accepted claim{s). There is no need to provide evidence in support of your c!aim(s)
        until notified that your claim(s) is accepted for investigation.

        Option 2: You can take no further action, indicating your wish not to pursue the
        allegations listed above any further.

       6. If you have any questions, please contact Karen Creley, EEC Specialist at(888)
        566-3982[Option 1]x 10016.

       Sincerely,

                    (jJi
        Karen Creley
       EEC Counselor

       Enclosure: Notice of Right to File a Discrimination Complaint
                       VA Form 4939




       '' A claim is the act'on(s) the Agency has taken or Is taking that causes the aggrieved person to believe
       s/he is the victim of discrimination for which, If proven, there is a remedy under the federal equal
/•"S   employment statues. It is important to limit your description of the specific claim(s) to one or two
       sentences.


       CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)- Revised
       9-24-2015                                        «««« ^
                                                        000044
                                 DEPARTMENT OF VETERANS AFFAIRS
                                OFFICE OF RESOLUTION MANAGEMENT
                                   11301 Wilshire Boulevard, Building 220,2nd Hoor
                                                Los Angeles, CA 90073
Vt?!4Tas OtJs^

                                                                                     In reply refer to: 08H

      October 17, 2017

      VIA: E-mail LuGretia.henrv@va.qov

     Lucretia Henry

     SUBJECT: Notice of Acceptance and Amendment of your EEO Complaint No. 200P-
              0459-2017103148,filed August 8,2017, against ofncials of the Pacific
              Island Health Care System in Honolulu, HI

     1. On May 9, 2017, you initiated contact with an EEO counselor. Counseling concluded on
     August 4, 2017, when you were mailed the Notice of Right to File a Discrimination
     Complaint, which you received on August 4,2017. On August 8,2017, you filed a formal
     complaint of discrimination, VA Form 4939. On September 11, 2017,September 26,
     2017, October 6,2017 and October 10,2017 you amended your formal complaint via
    emails.


    2. On September 11, 2017,September 26,2017, October 6,2017 and October 10,
    2017, you requested an amendment to your complaint with additional events that occurred
    after filing your formal complaint Equal Employment Opportunity Commission (EEOC)
    regulation 29 CFR 1614.107(a)(2), in part, requires the dismissal of claims that raise
    matters that have not been brought to the attention of a counselor and are not like or
    related to the matter that has been brought to the attention of a counselor. The
    requirements for deciding if a claim is considered like or related to the original complaint
    are: 1) whether the new claims clarifies the original complaint, and 2)if the new claims
    could have reasonably been expected to have grown out of the initial complaint that was
    raised during counseling.

    We believe the additional events are like or related and/or inextricably intertwined with the
    events identified during counseling. We believe the additional event supports your claim of
    a hostile work environment. Additionally, the same management officials are involved in
    both the counseled events, and the subsequent events. Accordingly, the additional events
    will be identified in your hostile work environment claim below.

   3. Your complaint of discrimination raises the following claim:

                 Whether complainant was subjected to a hostile work environment based on
                 race (Biack), color(Black), disability and reprisal(EEO activity) as evidenced
                 by the following events:

                 1) From May 5, 2017, thru October 10, 2017, tiie Complainant was subjected to
                    harassment to include but not limited to the following: Kathryn Ryder(KR),
                    Deputy Chief of Staff, verbally counseled the complainant for not

                                                     000057
     Page 2
     Noticeof Acceptance and Amendment
     Lucretia Henry
     200P-0459-2017103148


                completing a review of one doctors credentials; KR accused the
                complainant of missing a provider's name on a spreadsheet; the
                complainant's co-workers are not aliowed to communicate with her; the
                complainant's co-workers are aiiowed to whisper to each about her,
                sabotage her work, Isolate her, yell at her and send her unprofessional
                emails; the Lead Credentlaler has deleted the complainant's work; the
                complainant has reported to her leadership that she is concerned for her
                safety in her office however leadership has failed to take corrective action;
                the complainant's co-workers are gossiping and spreading rumors about
                their mediation sessions.

            2) On or about September 4,2017, the complainant was assigned two
               additional tasks that belonged to the lead credentlaler, however William
               Dubbs, Chief of Staff did not allow her to work outside of her tour.

    Event 2 constitutes a timely raised Independently actionable claim that is hereby
    ACCEPTED for investigation. This event is sufficiently related to your claim of
    hostile work environment.

    4. In assessing a hostile enviroriment claim, the totality of the circumstances must be
    examined, including (1)the frequency of the discriminatory conduct;(2) its severity;(3)
    whether it is physically threatening or humiliating, or a mere offensive utterance; and (4)
    whether it unreasonably interferes with an employee's work performance. A hostile,
    environment claim generally requires a showing of a pattern of denigrating conduct that
    unreasonably interferes with an individual's work performance or creates an intimidating,
    hostile, or offensive working environment. In determining whether harassment is
    sufficiently severe or pervasive to create a claim of hostile environment, the harasser's
    conduct is evaluated from the objective standpoint of a reasonable person. An objectively
    hostile or abusive work environment is created only when a reasonable person would find it
    hostile or abusive.

    We have determined your claim of harassment passes the severe or pervasive requirement
    and is ACCEPTED for investigation and further processing as it includes events and/or
    actions taken against you by your supervisor that establish a pattern of conduct that a
    reasonable person would find creates a hostile environment and interferes with job
    performance.

    5. In summary,event 2 has been accepted for investigation as an independent claim.
    Your overall claim of hostile work environment(events 1- 2) is accepted for
    investigation.

    6. If you believe that the accepted claim is improperly formulated, incomplete, or incorrect,
'   you must notify this office within 7 calendar days of receipt of this letter, in writihg, by mail
    or fax, stating your disagreement. We will include your statement in the complaint file. If
    you do not contact this office within 7 calendar days, we will assume that the claim is
    correctly stated.
                                              000058
 Page 3
 Notice of Acceptance and Amendment
 Lucretia Henry
. 200P-0459-2017103148

 7. We wiil assign the accepted claim to an impartial investigator under the supervision of
 the Office of Resolution Management{CRM). The investigator will contact you directly in
 order to obtain information or evidence you may wish to offer. The investigator is only
 authorized to investigate the claim specified.

 8. You have additional rights that are fully explained in the enclosure to this letter.

 9. Failure to keep this office advised of any change of address could lead to
 dismissal of your complaint. You must also immediately advise this office, in writing, of
 the name, address, and telephone number of any person you may choose to represent
 you. If you advise us of representation, we will mail all subsequent complaint-related
 correspondence to your representative, with copies to you, unless you advise us, in writing,
 that you are no longer represented by that individual.

 10. If you have any questions, please contact Ricky Watson, Case Manager at
 rickv.watson@va.aov.



                                                   Sincerely,




                                                   for

                                                   Sophia Eaves
                                                   Pacific District Manager

 Enclosure;       Complainant Rights

Interrogatory - Send responses via email to: Karla.Malone@.va.gov. telephone number:(727)540-
3968


cc:    Facility Director
       Facility EEC Program Manager




                                          000059
                                 Department of Veterans Affairs
                                    Office of Resolution Management
^                                11301 Wilshire Boulevard, Building 220,2nd Floor
                                              Los Angeles, CA 90073




                                                                                    In reply refer to: 08H

          November 1, 2017

         VIA: E-mail Lucretla.henrv@va.aov '

         Lucretia Henry

         SUBJECT: Notice of Additional Evidence for Complaint of Lucretia Henry,
                  Case number 200P- 0459-2017103148,filed August 8, 2017

         1. This acknowledges receipt of your amendment requests, which the assigned
         case manager received on October 23,2017, October 24,2017, and October
         27,2017. The requests included additional evidence to support your claim of
         harassment as identified in your EEC discrimination complaint case referenced
         above. The additional evidence provided was that your co-workers have
         continually subjected you to a hostile work environment and that your Lead
         Credentialer is sabotaging your work.

         2. The additional evidence will be provided to the Office of Resolution
_       Management(CRM)investigator assigned to investigate your complaint. The
        investigator will contact you directly in order to obtain information or evidence
        your client may wish to offer. You will be provided a copy of the investigative file
         upon completion.

        3. As a result of this notification, your right to elect an EEOC hearing or an
        agency FAD remains the same as outlined in the original notice of acceptance.

        4. The EEOC encourages the use of Alternative Dispute Resolution (ADR)to
        resolve EEC complaints at the lowest possible level. Agencies and complainants
        can realize many advantages from using ADR. ADR offers the parties the
        opportunity for an early, informal resolution of disputes in a mutually satisfactory
        fashion. If you are interested in using mediation to address the issues raised in
        the complaint, please contact the CRM Case Manager listed below or the ADR
        Program Manager at 888-737-3361.

                                                               Sincerely,




                                                               For


                                                               Sophia Eaves
                                                               Pacific District Manager

    ■   CONFIDENTIAL DOCUMENT-GENERATED IN THE CRM COMPLAINT AUTOMATED TRACKING SYSTEM(CATS)



                                                000065
  Page 2
  Notice of Adclitional Evidence
  Lucretia Henry
  200P- 0459-2017103148


  cg:      Facility Director
           Facility EEO Program Manager




CONFIDENTiAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (GATS)


                                      000066
                              DEPARTMENT OF VETERANS AFFAIRS
                                  Office of Resolution Management
                               11301 Wilshire BoulevardBuilding 220,2nd Floor
                                           Los Angeles, CA 90073




 March 8, 2019
                                                                                In reply refer to: 08H
VIA: Email

Lucretia Henry
lucretlavb@.vahoo.com

Dear Ms. Henry:

I am closing the informal counseling on the matter you presented to this office on
December 12, 2018, Case Number: 200P-0459-2019101630. Your complaint is as
follows:


 Bases                    Claims and Dates of Occurrence
                          Promotion/Non-Selectlon -
                          Aggrieved Party(AP) Ms. Lucretia Henry claims she has been
 Disability (Mental),     subjected to discrimination because she was not afforded the
 Disability (Physical),   opportunity for advancement in her department.
 Race (Black),
 Reprisal (EEO),          AP stated the following in support of her claim:
 Sex (Female)
                          November 28, 2018, AP was informed a male in the department
                          was offered the position of Engineering Technician as a direct
                          hire. AP was then told the position was no longer available.

Upon receipt of this letter please notify me no later than 5 business days whether the
above information is incorrect.

I have enclosed a copy of the Notice of Right to File a Discrimination Complaint
(including VA Form 4939). At this point, you have two options available to you. To help
you make your decision, I have also enclosed a link to the Equal Employment
Opportunity Commission's(EEOC)website for an overview of the guidelines on the
federal sector EEC complaint process, http://www.eeoc.gov/federal/

Please select one of the options below as your final decision:

Option 1: You can choose to file a formal complaint of discrimination on some or all of
the claim(s) listed above. If you wish to file a formal complaint, please complete, sign,
and date the VA Form 4939; returning the form to the address listed on the Notice of
Right to File a Discrimination Complaint.

       If vou decide to file a formal complaint, vou have 15 calendar days from
       receipt of this notice In which to do so. Please do not mail the VA Form 4939
       to me; your formal complaint must be mailed to the address listed on the first
       page of the enclosed Notice of Right to File a Discrimination Complaint.

CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS) - 9-24-
2015
 Page 2
 Notice of Right to File a Discrimination Complaint
 Name of Aggrieved: Lucretia Henry
 Case Number: 200P-0459-2019101630
                                                                                                  )



 Upon receipt of a formal complaint, the Office of Resolution Management(CRM)will
 review your complaint and determine If the clalm(s)^ raised meet(s) EEOC's procedural
 requirements for continued processing.

 If your complaint meets procedural requirements and Is accepted by CRM for
 Investigation, you will be given the opportunity to submit any documentation In support
 of your allegations of discrimination to the ORM Investigator assigned to Investigate
 your complaint, as part of the process for gathering evidence relevant to the merits of
 your accepted clalm(s). There Is no need to provide evidence In support of your clalm(s)
 until notified that your clalm(s) Is accepted for Investigation.

 Option 2: You can take no further action. Indicating your wish not to pursue the
 allegations listed above any further.

 If you have any questions or need assistance, please call me at 1-888-566-3982,
 Ext.10258.


Sincerely,




KImberly Johnson
EEC Counselor

Enclosure; Notice of Right to File a Discrimination Complaint
               VA Form 4939




^ A claim is the action(s) the Agency has taken or is taking that causes the aggrieved person to believe
s/he is the victim of discrimination for which, if proven, there is a remedy under the federal equal
employment statues. It is important to limit your description of the specific claim(s)to one or two
sentences.


CONFIDENTIAL DOCUWIENT- GENERATED IN THE CRM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)- Revised
9-24-2015
A.   The discriminatory conduct of which I complain in this action includes (check all
     that apply):

             □      Failure to hire me.

             □      Termination of my employment.
             IKI    Failure to promote me.
             □      Failure to accommodate my disability.
             IXI    Unequal terms and conditions of my employment.
                    Retaliation.

             [X     Other acts (specify): Failure to move me from the hostile harrasment 2+;
            (Note: Only those grounds raised in the charge filed with the Equal
            Employment Opportunity Commission can be considered by the federal
            district court under the federal employment discrimination statutes.)

B.   It is my best recollection that the alleged discriminatory acts occurred on date(s)



C.   I believe that defendant(s) (check one):

            Xl      is/are still committing these acts against me.
            □       is/are not still committing these acts against me.

D.   Defendant(s) discriminated against me based on my (check all that apply and
     explain):

            Kl      race African American
            H       color Black (dark skinned)
            ^       gender/sex Female
            □       religion
            □       national origin
            H       age. My year of birth is 1963             . (Give your year of birth
                    only ifyou are asserting a claim of age discrimination.)
            IZI     disability or perceived disability (specify disability)
                    anxiety disorder, adjustment disorder

     The facts of my case are as follows. Attach additional pages if needed.
    _                Pleasteseejattached documents from EEOC / OfTice\pf|?€!SojUttC)!r;feManagement.
r




                    (Note: As additional supportfor thefacts ofyour claim, you may attach to this
                    complaint a copy ofyour chargefiled with the Equal Employment Opportunity
                    Commission, or the chargefiled with the relevant state or city human rights
                    division.)

        IV.   Exhaustion of Federal Administrative Remedies

              A.    It is my best recollection that I filed a charge with the Equal Employment
                    Opportunity Commission or my Equal Employment Opportunity counselor
                    regarding the defendant's alleged discriminatory conduct on (date)
                    August 2016           December 2017            March 2019        February 2020

              B.    The Equal Employment Opportunity Commission (check one):

                           □       has not issued a Notice of Right to Sue letter.
                           B       issued a Notice of Right to Sue letter, which I received on (date)
                                    November 6, 2019            January 14, 2020

                                  (Note: Attach a copy of the Notice ofRight to Sue letter from the
                                  Equal Employment Opportunity Commission to this complaint.)

              C.    Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment
                    Opportunity Commission regarding the defendant's alleged discriminatory
                    conduct (check one):

                           CS      60 days or more have elapsed.
                           □       less than 60 days have elapsed.
'j                            STATEMgNT FROM AGGRIEVED PARTY
                                (^sra Hm^ineas might he atissue)



        Name;                        ^^
        Case No.      5,0

...I
        Date of Contact; ^juj
       1} My Counselor has advised me that claims of dlscn'minatiQn must t)e raised within 45
       calendar days of the event or action. I have been advised that I have raised claims,
       which might be untimely, and therefore require a written explanation of the reason(s)for ,
       not contacting an EEC Counselor within the required 45 day time period,
       2) My rBason(s)are as follows:                '




                    l/if          P A»i/^                                f




                             i/€



       3) I have           jparticlpated in the EEC process before,(Cfrofe One)



       Aggrieved                          J\                              Da




                                             000007                                             007
            Oflioe of Resiimiiii laiiaieiiiiiit
                                   _           ■




            /\y'<//y//h-mc/1 <•/(•/;///>, Iy0//}w

             NOTICE OF RIGHT ID FILE A DISCRIMINATION COMPLAINT

                                Aggrieved Person: Lucretia Henry
                              Case Numben 200P-0459-201S102653



 1. If you are not satisfied with the results of the informal EEO process and
    believe that you have been subjected to discrimination because of race, color,
    religion, sex, national origin, age, disability, genetic information, or retaliation,
    you have the right to file a formal complaint of discrimination. If you decide to
    file a formal complaint, you must do so WITHIN FIFTEEN CALENDAR
    DAYS OF RECEIPT OF THIS NOTICE.

2. Attached is VA Form 4939, Complaint of Employment Discrimination. If you
   choose to file a formal complaint at this time, use this form, and carefully read
   the instructions on the reverse side before completing it. The counselor is
   available to assist you in filling out this form and to answer any questions you
   may have about it. If you require assistance, please contact your counselor
   immediateiy. Please note that the 15°calendar dav time frame will not be
   extended due to your need to seek my assistance In completing this
   form.


3. You may file a complaint In person, by mail, fax, or e-maii with the District
   Manager or with the Deputy Assistant Secretary for Office of Resolution ■
   Management(DAS/ORM). Their addresses are listed below:


                                 District Manager
                                 Department of Veterans Affairs
                                 Department of Veterans Affairs
                                 Office of Resolution Management(08H)
                                11301 Wllshire Boulevard
                                Building 220, 2nd Floor
                                Los Angeles, CA 90073

                                Deputy Assistant Secretary(08)
                                Office of Resolution Management(ORM)
                                810 Vermont Avenue, NW
                                Washington, DC 20420

                                Fax: 310-268-4089

                                E-Mail: OrmPaciflcDislrict@va.gov

  COHFIDSMTIAL DOCIJIWeNT - GENERATm IN THE ORM COMPITSINI"AUTQIulATED rRACWI<IG SYSTEM
 (CATS) - 3-2<1-2015




                                         000018
'^1
     I,            P^e4.
                   Notfce of Right to Rle a Discrimination Complaint
                   Aggrieved Person: Lucretia Henry
                   Case Numben 200P<0459-2016102653

                   !f you file a complaint with the DAS/ORM,you must also provide a copy to this
                   ORM District Office. Failure to provide a copy to this CRM District Ofiflce will
                   only delay the processing of your oomplainL

               4. You must identic each claim you are protesting and provide the date on which
                  each occurred. Your complaint must be limited to the olalm(s) you discussed
                  with the counselor. Therefore, if there are any claims that you have not
                  discussed with the counselor, you must do so immediately. Regulations
                  require tiiai you provide the Department with an opportunity to resolve each
                  claim informally at EEO counseling.
      'I       5. You are entitled to representation at every stage of the complaint process.
     !I           You may choose anyone as a representative, unless the person occupies a
          I       position within VA that would create a conflict of Interest. If you do select a
 :I               represeniafive, you must Inform this ORM District Office, in writing, of the
 \^               representative's name, telephone number,and business address.
          ij

          ■'   6. If you are a member of the bargaining unit, you may have the right to dispute
                  the events discussed with the counselor through the union grievance
          '       procedure. Regulations provide that you may file ^er a grievance or an
                  EEO complaint ab'out the events in dispute, but not both. Should vou file both,
                  whichever you file first (a union grievance or an EEO complaint) will be
                  considered an election to proceed in that forum.

 '             7. If you are complaining about a matter that may be appealed to the Merit
                  Systems Protection Board (MSPB), you may file an EEO complaint or an
      I           MSPB appeal, but not both. Whichever vou file first fa formal EEO ccgnpiaint
      j           or an MSPB appeal) will be considered an election to proceed in fliat forum. If
     :i           the counselor can be of further assistance to you, please advise.




                 CONRDEHTIAL DOCUMEMT - GENERATED IN THE ORWl COMPLAIOT AUTOMATED TRACKING SYSTEM
                 (CATS)-Revised 9-24-2015




                                                         000019
                          DEPARTMENT OF VETERANS AFFAIRS
    OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
                               WASHINGTON, D.C. 20420




Lucretia Henry,

                     Complainant,

                     V.                           VA Case No. 200P-0459-2017103148

Secretary,                                        EEOC Case No.480-2019-00262X
Department of Veterans Affairs,

                     Agency,



                                      FINAL ORDER


It Is the final action of this Department in the above-referenced matter to accept and
fully implement the attached decision of the EEOC administrative judge.

If dissatisfied with this final action, the complainant may appeal or file a civil action as
set forth below.



                                   RIGHT OF APPEAL


Within 30 days of receipt of this final action, the complainant has the right to appeal it to:
Equal Employment Opportunity Commission, Office of Federal Operations, P.O.
Box 77960, Washington, DC 20013. If an appeal is filed, EEOC Form 573 should be
used. A copy of EEOC Form 573 is attached.

A copy of the appeal to the EEOC must also be sent to the VA's Office of General
Counsel at the following address: Department of Veterans Affairs, Office of General
Counsel (024), 810 Vermont Avenue, NW,Washington, DC 20420.

Statements or briefs in support of the appeal must be submitted to the EEOC within 30
calendar days of the filing of the appeal. A copv of anv such statement or brief,
including anv statements made on EEOC's Appellant Docketing Statement, must also
be sent to the VA's Office of General Counsel at the above address.
If an appeal is filed with the EEOC, the appeal, and any subsequently filed statement or
brief, must contain a statement certifying the date and method by which copies of these
documents were served on the VA's Office of General Counsel.

If the complainant files an appeal with the Commission beyond the above-noted time
limit, the complainant should provide the Commission with an explanation as to why the
appeal should be accepted despite its untimeliness. If the complainant cannot explain
why timeliness should be excused, the Commission may dismiss the appeal as
untimely.


                            RIGHT TO FILE A CIVIL ACTION

The complainant also has the right to file a civil action in an appropriate United States
District Court. The complainant may file a civil action:

       within 90 days of receipt of this final action if no appeal to EEOC has been filed:
       or



       within 90 days after receipt of the EEOC's final decision on appeal; or

       after 180 days from the date of filing an appeal with the EEOC if there has been
       no final decision by the Commission.

The complainant must name the individual who is the official head of the Department of
Veterans Affairs as the defendant. Department means the national organization, and
not just the local office, facility, or unit in which the complainant works. The complainant
may not name just the Department. The complainant must name Robert L. Wilkie as
the defendant. The complainant must also state the official title of the Department
head. The official title of the head of the Department of Veterans Affairs is Secretary of
Veterans Affairs. Failure to provide the name or official title of the head of the
Department may result in dismissal of the case.

If the complainant decides to file a civil action under Title VII (discrimination due to race,
color, religion, sex, national origin, or reprisal) or under the Rehabilitation Act of 1973,
as amended, (discrimination due to disability), and if the complainant does not have or
cannot afford the services of an attorney, the complainant may request that the Court
appoint an attorney to represent the complainant and that the Court permit the
complainant to file the action without payment of fees, costs, or other security.
The grant or denial of the request Is within the sole discretion of the Court, Filing
a request for an attorney does not extend the time in which to file a civil action. Both the
request and the civil action MUST BE FILED WITHIN NINETY (90) CALENDAR DAYS
of the date that complainaht receives the final action from the Department or the
Commission.




MAXANNE R. WITKIN                                                     Date
Director, Office of
Employment Discrimination
Complaint Adjudication

Attachment: EEOC Form 573
                               Department of Veterans Affairs
                                  Office of Resolution Management
                                     11301 Wilshire Blvd., Building 220
/**%                                  2"'' Floor, Los Angeles, OA 90073
                                               Pacific District




                                                                          In reply refer to: 08

       May 13, 2019

       Via: UPS Tracking Number 1ZA5V6663593626216

       Lucretia Henry
       1003 Puakala Street
       Honolulu, HI 96818

       SUBJECT: Notice of Amendment of Complaint No. 200P-0459-2019101630, Fiied on
       March 14, 2019

       1. This acknowledges receipt of an amendment request to your EEO
       discrimination complaint case referenced above.

       2. EEO regulations permit a complainant to amend a complaint at any time before
       the conclusion of the investigation by adding claims that are "like or related" to
       those raised in the original complaint. The regulations provide that new evidence
       be reviewed to determine whether it: a) Provides additional evidence to support
       the existing claim, but does not raise a new claim in or of itself; b) Raises a new
       claim that is "like or related" to the claim raised in the pending complaint; or c)
       Raises a new claim that is not "like or related" to the claim raised in the pending
       complaint. A new claim or additional evidence is considered like or related to the
       initial complaint if it adds to or clarifies it; or could reasonably be expected to have
       grown out of the initial complaint.

       3. The current accepted claim as indicated in your Notice of Acceptance letter
       dated April 19, 2019 consist of a single non-selection claim.

       4. On April 12, 2019 you requested the following be amended to the existing
       complaint:

          Whether complainant was discriminated against based on jace.(African
          American^, coloridark skin)^reprisal, sex(female), and.age(June 1^3), when
          on April 12,2019 she became aware that she was not selected for the following
          positions; Medical Administration Specialist (Training Coordinator) CGGB-
          10436914-19-CDA and Communications Specialist (My HealththeVet
          Coordinator) CBCG-10406757-19-TGA.

       5. The matters you have raised represent a new claim like or related to the original
       complaint. Your complaint is therefore amended as follows:




                                              000020
    Page 2
    Amendment of Complaint
_   Lucretia Henry
^   200P-0459-2019101630

        Claim A: Whether complainant was discriminated against based on
       jiisabiiity,.race (African American)^reprisal, sex (femaie)^,color (Black)\
       'and age(Juri^1963)^, when on NovernBiF^S,2018 she became aware that
        she had not been afforded the opportunity for advancement to an
        Engineering Technician position through the direct hire program.

        CLAiM B: Whether complainant was discriminated against based on race
        (African American),color(dark skin), reprisal,sex(female),and age(June
        1963), when on April 12, 2019 she became aware that she was not
        selected for the following position; Medical Administration Specialist
        (Training Coordinator) CGCB-10436914-19-CDA.

        CLAiM C: Whether complainant was discriminated against based on race
        (African American),color(dark skin), reprisal,sex(female),and age(June
        1963), when on April 12, 2019 she became aware that she was not
        selected for the following position; Communications Specialist (My
        HeaiththeVet Coordinator) CBCG-10406757-19-TGA.

    6. If you believe that the amended claims are improperly formulated, incomplete,
    or incorrect, a written statement outlining your disagreement may be submitted. If
    a written statement is submitted, it will be included as part of the official record in
    the complaint file.

    7. The amended complaint will be assigned to an impartial investigator under the
    supervision of the Office of Resolution Management(CRM). The investigator will
    contact you directly in order to obtain information or evidence you may wish to
    offer. You will be provided a copy of the investigative file upon completion.

    8. As a result of this notification of an amendment to your complaint, the time
    frame for completion of the investigation is adjusted. The agency must complete
    its investigation within the earlier of 180 calendar days after the last
    amendment to the complaint or 360 calendar days after the filing of the
    original complaint. ORM will make every good faith effort to complete the
    investigation within the prescribed period. However, where workload demands
    make it impossible to complete a timely investigation, we will work with you to seek
    a mutual agreement to extend the period so that the investigation can be
    completed before you seek an EEOC hearing or a final agency decision (FAD)
    from OEDCA. Your right to elect an EEOC hearing or an agency FAD remain the
    same as outlined in the original notice of acceptance.

    9. The EEOC encourages the use of Alternative Dispute Resolution (ADR) to
    resolve EEO complaints at the lowest possible level. Agencies and complainants

    ^ The complainant added the basis ofcolor(black)in the formal complaint.
    ^ The complainant added the basis ofage(June 1963)in the formal complaint.


    CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)
                                                000021
                              111. Claims and Bases

CLAIM A: Whether Complainant was discriminated against based on age,
sex, race, color, reprisal, and disability, when on November 28, 2018,she
became aware that she had not been afforded the opportunity for
advancement to an Engineering Technician position through the direct hire
 program.

CLAiM B: Whether Complainant was discriminated against based on age,
sex, race, coior, reprisai, and disability, when on April 12, 2019,she
became aware that she was not selected for the following position; Medical
Administration Specialist(Training Coordinator), CGCB-10436914-19-CDA.

CLAiM C: Whether Compiainant was discriminated against based on age,
sex, race, coior, reprisal, and disability, when on April 12, 2019,she
became aware that she was not selected for the following position;
Communications Speciaiist(My HealththeVet Coordinator), CBCG-
10406757-19-TGA.

CLAiM D: Whether Compiainant was subjected to discriminatory
harassment/hostiie work environment(non-sexuai) based on age,sex,
race, coior, reprisai, and disabiiity, when:
   1. On June 4, 2019, Complainant was not selected for the Member
       Services Chief position. Supervisory Medical Admin Speciaiist,
       CBCG-10478014-19-CDA;
   2. On June 10,2019,she received notification that she was not seiected
       for the Vocationai Rehabiiitation Speciaiist position, CBCG-
        10489936-19-MSV.
(3-1)

Investigator's Note: Claims B and 0 were added via a First Amendment, dated
May 13, 2019. Claims D (1) and D (2) were added via a Second Amendment,
dated July 2, 2019. (3-1)

                           IV. Review of Documents

7-15: ORM Tracking Data - this demonstrates that a search for prior EEC
activity in the ORM Tracking Data revealed a total of four(4) complaints, with one
(1) being the current EEC complaint.

7-19: Complainant's Resume and Application Package -this is the
Complainant's resume and documents provided in her application package.

7-20: Allegations of Harassment and HWE provided by Management- these
are the documents provided by the facility as the Complainant's allegations of
harassment and hostile work environment.




                                    000041
7-21: Claim A Engineering Technician - these are all of the documents
provided by the facility related to Claim A.

7-22: Claim B Medical Administration Specialist- these are all of the
documents provided by the facility related to the Claim B selection process.

7-23: Claim C Communications Specialist-these are all of the documents
provided by the facility related to the Claim C selection process.

7-24: Claim D-1 Member Services Chief-these are all of the documents
provided by the facility related to the Claim D-1 selection process.

7-25: Claim D-2 Vocational Rehabilitation Specialist- these are all of the
documents provided by the facility related to the Claim D-2 selection process.

Investigator's Note: All attachments provided by the Complainant and RMOs
during their testimony have been included in the investigative file in Exhibit 7;
they were not included behind each individual's testimony. Duplicates were not
uploaded, for ease of review.

                                   V. Summary

Summary

The witnesses testified to the following:

investigator's Note: Age was calculated as of the date of the first event
(November 28, 2018).

The Complainant (Disability: Mental, Age: 55- June 1963, Sex: Female, Race:
African American, Color: Black, Prior EEO Activity: Yes)was an applicant for
multiple positions at the VA Pacific Islands Health Care System (VAPIHCS)
located in Honolulu, Hawaii. She is currently employed as a Program Support
Specialist, GS-9,for Engineering Services, at the VA Pacific Island Health Care
System located in Honolulu, Hawaii. She has held this position since March of
2018 and worked at VAPIHCS for 10 years. She identilled her second-line
supervisor as Mr. Furukawa. She described her working relationship with Mr.
Furukawa as "he's my immediate supervisor's boss." She affirmed management
was aware of her age, sex, race, and color. She is aware of the facility's
harassment policy. (7-1, pp. 1-3)

She identified her prior EEO activity that led to reprisal as two (2) prior EEO
cases against the VA Pacific Island Health Care System. She described these
as "pending" cases that have been assigned to an Administrative Judge for a
hearing. She noted all cases fall under the same "umbrella of leadership." She




                                    000042
Page 3
SECOND Amendment of Complaint
Lucretia Henry
200P-0459-2019101630


   1963), when on April 12, 2019 she became aware that she was not
   selected for the following position; Medicai Administration Specialist
   (Training Coordinator) CGCB-10436914-19-CDA.
   CLAIM C: Whether complainant was discriminated against based on race
   (African American),color(dark skin), reprisal,sex(female),and age(June
   1963), when on April 12, 2019 she became aware that she was not
   selected for the following position; Communications Specialist (My
   HeaiththeVet Coordinator) CBCG-10406757-19-TGA.
The following events were amended to the complaint by a SECOND Notice
of Amendment letter dated July 2. 2019.

    CLAIM D: Whether complainant was subjected to discriminatory
    harassment/hostiie work environment (non-sexual) based on JRace
   (African American),.Coior (Dark-Skin), Reprisal, Sex (Female), an^Age
    when;
   1. On June 4,2019 complainant was notseiected for the Member Services
   Chief position she applied;
   2. On June 10, 2019,she received notification that she was not selected
   for the Vocation Rehabiiitation Speciaiist position, CBCG-10489936-19-
    MSV she appiied.

9. If you believe that the amended claims are improperly formulated, incomplete,
or incorrect, a written statement outlining your disagreement may be submitted. If
a written statement is submitted, it will be included as part of the official record in
the complaint file.
10. The amended complaint will be assigned to an impartial investigator under the
supervision of the Office of Resolution Management(CRM). The investigator will
contact you directly in order to obtain information or evidence you may wish to
offer. You will be provided a copy of the investigative file upon completion.
11. As a result of this notification of an amendment to your complaint, the time
frame for completion of the investigation is adjusted. The agency must complete
its investigation within the earlier of 180 calendar days after the last
amendment to the complaint or 360 calendar days after the filing of the
original complaint. ORM will make every good faith effort to complete the
investigation within the prescribed period. However, where workload demands
make it impossible to complete a timely investigation, we will work with you to seek
a mutual agreement to extend the period so that the investigation can be
completed before you seek an EEOC hearing or a final agency decision (FAD)
from OEDCA. Your right to elect an EEOC hearing or an agency FAD remain the
same as outlined in the original notice of acceptance.




CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)
                                      000018
    Page 4
    SECOND Amendment of Complaint
_   Lucretia Henry
^   200P-0459-2019101630

    12. The EEOC encourages the use of Alternative Dispute Resolution (ADR) to
    resolve EEO complaints at the lowest possible level. Agencies and complainants
    can realize many advantages from using ADR. ADR offers the parties the
    opportunity for an early, informal resolution of disputes in a mutually satisfactory
    fashion. If you are interested in using mediation to address the issues raised in
    the complaint, please contact the ORM Case Manager listed below or the ADR
    Program Manager at workplaceadr@va.gov.
    13. Our fax number is (310) 268-4089. If you have any questions concerning the
    processing of your complaint, please contact Jose Gollazo, Assistant District
    Manager at 360-759-1608.
                                        Sincerely,




                                        for Sophia Eaves
                                        Pacific District Manager

    cc:    Jennifer Gutowski, Director. ieanifer.gutQWski@.va.flQV^
           Craiq Clavton. EEO Program Manager. craig.clavton@V




    CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)
                                          000019
                                                      inagemi
         /\L\irtl}k'lH of !{"AVW/.'> /

           notice of right to F!LE a DlSCRIiyilNATlON 001
                              Aqgrieved Person: Lucretia Henry
                            Case NumiDer; 200P-0459-2017103148


1. ifyou are "ol sa.iafied with the results
   believe that you have been subje                aenetic information, or retaliation,
   religion, sex, national ongin, age,          in+nf rlisrrimination If you decide to
   you have the right to file a forma!                      fIFTEEW CALENDAR
   L a formal complaint, you must do so WITHIN FIFTEEN CAL
   days of RECEIPT OF THIS NOTICE.
2. Attached is VA Form 4939,                                            carefully^-ead
   choose to file a formal complain at                           The counselor is
   the instructions on the mverse                                 any questions you
   available to assist you in ^"'"3                                 your counselor
    may have about it. If y°^^®3Uire^^ i,^.nalendar day time frame will not be
    LXtd due'Jry" rnted ^ see                                 in completing this
    form.

3 You may file a oomplaiot in person, by mail,fax, or e-mail with the Distriot
    Manager at the address below:
                                Sophia Eaves, District Manager
                                Department of Veterans Affairs
                                Office of Resolution Management(uaH)
                                11301 Wilshire Blvd-
                                 Building 220, 2"'^ Floor
                                 Los Angeles, CA 90073
                                 Fax:310-208-4089
                                 Email: 0RMPD04939@va.gov




     w?th the counselor. Therefore, if there are
                                                 ^^th°a'^^wo^tu^ity to resolve each
     claim informally at EEO counseling,
 q You are entitled to representation at every stage of the complaint P^cess.
     (CATS) -9-24-2015
                                          000045
^        Sce^of Right to File a Discrimination Complaint
         Aaorisved Person;
         Case Number       Lucretia Henry
                       200P-0459-2017103148


         SpSenSWs name,telephone number,and business address.
    6.




         considered an election to proceed in thatforum.
    7.      vou are complaining
          Systems Protection Board                ^ ,„,yf,io fir^t(a formal EEO complaint

          me S^o^n be offurther assistance to you, please advise.




           CONFIDBmiAL DOCUMENT- OENEEATED IN THE ORM COMPLAINT AUTOMATED TRACES SYSTEM
           (CATS)- Revised 9-24-2015
           Office of Resolution ManaBement
          /X-^hirtmcnt of I 'ctciwh'. Af/iurs

           NOTICE OF RIGHT TO FILE A DISCRIMINATION COMPLAINT

                               Aggrieved Person: Lucretia Henry
                            Case Number: 200P-0459-2019101630



1. If you are not satisfied with the results of the informal EEC process and
   believe that you have been subjected to discrimination because of race, color,
   religion, sex, national origin, age, disability, genetic information, or retaliation,
   you have the right to file a formal complaint of discrimination. If you decide to
   file a formal complaint, you must do so WITHIN FIFTEEN CALENDAR
   DAYS OF RECEIPT OF THIS NOTICE.

2. Attached is VA Form 4939, Complaint of Employment Discrimination. If you
   choose to file a formal complaint at this time, use this form, and carefully read
   the instructions on the reverse side before completing it. The counselor is
   available to assist you in filling out this form and to answer any questions you
   may have about it. If you require assistance, please contact your counselor
   immediately. Please note that the 15-calendar dav time frame will not be
   extended due to your need to seek my assistance in completing this
   form.


3. You may file a complaint in person, by mail, fax, or e-mail with the District
   Manager at the address below:

                                Department of Veterans Affairs
                                Office of Resolution Management 08H
                                11301 Wilshire Blvd., BIdg. 220, 2nd Floor
                                Los Angeles, OA 90073
                                Attn: Sophia Eaves, District Manager
                                Fax Number:(310) 268-4089
                                Email: ORMPD04939@va.qov



   You must identify each claim you are protesting and provide the date on which
   each occurred. Your complaint must be limited to the claim(s) you discussed
   with the counselor. Therefore, if there are any claims that you have not
   discussed with the counselor, you must do so immediately. Regulations
   require that you provide the Department with an opportunity to resolve each
   claim informally at EEO counseling.




   CONFIDENTIAL DOCUiVlENT - GENERATED IN THE CRM COIVIPLAINT AUTOMATED TRACKING SYSTEM
   (CATS) -9-24-2015
   Page 2.
   Notice of Right to File a Discrimination Complaint
   Aggrieved Person: Lucretia Henry
   Case Number: 200P-0459-2019101630


5. You are entitled to representation at every stage of the complaint process.
   You may choose anyone as a representative, unless the person occupies a
   position within VA that would create a conflict of interest. If you do select a
   representative, you must inform this ORM District Office, in writing, of the
   representative's name,telephone number, and business address.

6. If you are a member of the bargaining unit, you may have the right to dispute
   the events discussed with the counselor through the union grievance
   procedure. Regulations provide that you may file either a grievance or an
   EEC complaint about the events in dispute, but not both. Should you file both,
   whichever you file first(a union grievance or an EEO complaint) will be
   considered an election to proceed in that forum.

7. If you are complaining about a matter that may be appealed to the Merit
   Systems Protection Board (MSPB), you may file an EEO complaint or an
   MSPB appeal, but n^ both. Whichever you file first(a formal EEO complaint
   or an MSPB appeal) will be considered an election to proceed in that forum. If
   the counselor can be of further assistance to you, please advise.




   CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM
  (CATS)- Revised 9-24-2015
                         Department of Veterans Affairs
                            Office of Resolution Management
                         11301 Wilshlre Boulevard Building 220,2nd Floor
                                          Angeles, OA 90073


                                                                           In reply refer to: 08H
September 7, 2017

VIA: Electronic Mail

Lucretia Henry
LUCRETIA.HENRY@VA.GOV

SUBJECT: Notice of Receipt of your Discrimination Complaint No. 200P-
0459-2017103148, Filed August 8, 2017

1. This letter acknowledges receipt of your discrimination complaint. The official
filing date of your complaint is August 8, 2017, based on the date your fax was
received. This notice also provides you with written notification of your rights, as
well as the time requirements for exercising those rights.

2. If your claims are accepted, your case will be assigned to an impartial
investigator under the supervision of the Office of Resolution Management
(CRM). The investigator will contact you directly in order to obtain information or
evidence you may wish to offer. The investigation must be completed within 180
calendar days of the filing of your complaint. You will be provided with a copy of
the investigative file upon completion and you will be advised, in writing, of your
right to request a Final Agency Decision (FAD) from the Office of Employment
Discrimination Complaint Adjudication (OEDCA), or a hearing by an
administrative judge appointed by the Equal Employment Opportunity
Commission (EEOC).

3. If the investigation has not been completed within the 180 calendar-day time
limit, regulations permit the agency and the complainant to agree, in writing, to
extend the investigative period for, not more than 90 calendar days. ORM will
make every good faith effort to complete the investigation within the prescribed
period. However, where workload demands make it impossible to complete a
timely investigation, we will work with you to seek mutual agreement to extend
the period so that the investigation can be completed before you seek an EEOC
hearing or a final agency decision from OEDCA.

4. You must keep this office advised of any change of address. Failure to do so
could lead to dismissal of your complaint. You must also immediately advise this
office, in writing, of the name, address, and telephone number of any person you
may choose to represent you in this matter. All subsequent actions on your
complaint will be mailed or delivered to your representative, with copies to you,
unless you advise us in writing that you are no longer represented by that
individual.


5. The EEOC encourages the use of Alternative Dispute Resolution (ADR) to
resolve EEC complaints at the lowest possible level. Agencies and complainants


CONFIDENTIAL DOCUMENT - GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)
                                         000010
 Page 2
 Notice of Receipt


 can realize many advantages from using ADR. ADR offers the parties the
 opportunity for an early, informal resolution of disputes in a mutually satisfactory
 fashion. Please see the Mediation Program Information Sheet enclosed. If you
 are interested in using mediation to address the issues raised in your complaint,
 please contact the ADR Director at workplaceadr@va.aov.

                                             Sincerely,




                                             Sophia Eaves
                                             Pacific District Manager

 Enclosures: Mediation Program Information Sheet
             Counselor's Report




CONFIDENTIAL DOCUMENT - GENERATED IN THE CRM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)
                                       000011
                              Department of Veterans Affairs
                                 Office of Resolution Management
                              11301 Wilshire Boulevard, Building 220, 2nd Floor
                                           Los Angeles, CA 90073




August 4, 2017
                                                                                  In reply refer to:(08H)
VIA: Email

Lucretla Henry
5080 Likini StreetApt. 818
Honolulu, HI 96818

Dear Ms. Henry:

I am closing the informal counseling on the matter you presented to this office on May 9,
2017, Case Number: 200P-0459-2017103148. Your complaint is as follows:

 Bases                     Dates of Occurrence & Claims
 Race (Black)              Harassment /Hostile Work Environment
 Color(Black)
 Reprisal(EEC)                •     May 5, 2017: Received a verbally counseled for
 Disability (Mental                 not completing a review of one doctors credentials

                           Undetermined Date received Information after mediation
                           failed
                              • Co-workers allegedly whisper to each other about
                                the Aggrieved Party(AP)
                              • Co-workers allegedly sabotage AP work.
                              •     Co-workers isolate her like she isn't even there
                              • Co-workers allegedly yell and send mean rude
                                    emails to the AP


Upon receipt of this letter please notify me no later than 5 business days whether the
above information is incorrect.

I have enclosed a copy of the Notice of Right to File a Discrimination Complaint
(including VA Form 4939). At this point, you have two options available to you. To help
you make your decision, I have also enclosed a link to the Equal Employment
Opportunity Commission's(EEOC)website for an overview of the guidelines on the
federal sector EEC complaint process, http://www.eeoc.gov/federal/

Please select one of the options below as your final decision:

Option 1: You can choose to file a formal complaint of discrimination on some or all of
the claim(s) listed above. If you wish to file a formal complaint, please complete, sign,
and date the VA Form 4939; returning the form to the address listed on the Notice of
Right to File a Discrimination Complaint.




CONFIDENTIAL DOCUMENT - GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS) - 9-24-
2015

                                              000028
 Page 2
 Notice of Right to File a Discrimination Complaint
 Name of Aggrieved: Lucretia Henry
 Case Number: 200P-0459-2017103148


            If vou decide to file a formal complaint, vou have 15 calendar days from
            receipt of this notice In which to do so. Please do not mail the VA Form 4939-
            to me; your formal complaint must be mailed to the address listed on the first
            page of the enclosed Notice of Right to Fiie a Discrimination Complaint.

 Upon receipt of a formal complaint, the Office of Resolution Management(CRM)will
 review your complaint and determine if the claim(s)^ raised meet(s) EEOC's procedural
 requirements for continued processing.

 If your complaint meets procedural requirements and is accepted by CRM for
 investigation, you will be given the opportunity to submit any documentation in support
 of your allegations of discrimination to the ORM investigator assigned to investigate
 your complaint, as part of the process for gathering evidence relevant to the merits of
 your accepted claim(s). There is no need to provide evidence in support of your claim(s)
 until notified that your claim(s) is accepted for investigation.

 Option 2: You can take no further action, indicating your wish not to pursue the
 allegations listed above any further.

6. If you have any questions, please contact Karen Creley, EEC Specialist at(888)
566-3982 [Option 1] x 10016.

Sincerely,
   I            _




Karen Creley
EEC Counselor

Enclosure: Notice of Right to File a Discrimination Complaint
                VA Form 4939




^ A claim is the action(s) the Agency has taken or is taking that causes the aggrieved person to believe
s/he is the victim of discrimination for which, if proven, there is a remedy under the federal equal
employment statues. It is important to limit your description of the specific claim(s)to one or two
sentences.


CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM (CATS)- Revised
9-24-2015

                                                 000029
            Office of Resolution ManaBement
           IX'partminr of I <y<v;7//v. Iji/z/y

             NOTICE OF RIGHT TO FILE A DISCRIMINATION COMPLAINT

                               Aggrieved Person: Lucretia Henry
                             Case Number: 200P-0459-2017103148



1. If you are not satisfied with the results of the informal EEC process and
   believe that you have been subjected to discrimination because of race, color,
   religion, sex, national origin, age, disability, genetic information, or retaliation,
   you have the right to file a formal complaint of discrimination. If you decide to
   file a formal complaint, you must do so WITHIN FIFTEEN CALENDAR
    DAYS OF RECEIPT OF THIS NOTICE.

2. Attached is VA Form 4939, Complaint of Employment Discrimination. If you
   choose to file a formal complaint at this time, use this form, and carefully read
   the instructions on the reverse side before completing it. The counselor is
   available to assist you in filling out this form and to answer any questions you
   may have about it. If you require assistance, please contact your counselor
   immediately. Please note that the 15-calendar day time frame will not be
   extended due to your need to seek my assistance In completing this
   form.


3. You may file a complaint in person, by mail, fax, or e-mail with the District
   Manager at the address below:

                               Sophia Eaves, District Manager
                               Department of Veterans Affairs
                               Office of Resolution Management(08H)
                               11301 Wilshire Blvd.
                                Building 220, 2"" Floor
                               Los Angeles, OA 90073
                               Fax:310-268-4089
                               Email: 0RMPD04939@va.gov


4. You must identify each claim you are protesting and provide the date on which
   each occurred. Your complaint must be limited to the claim(s) you discussed
   with the counselor. Therefore, if there are any claims that you have not
   discussed with the counselor, you must do so immediately. Regulations
   require that you provide the Department with an opportunity to resolve each
   claim informally at EEO counseling.

5. You are entitled to representation at every stage of the complaint process.
   You may choose anyone as a representative, unless the person occupies a
   CONFIDENTIAL DOCUMENT - GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM
   (CATS) -9-24-2015


                                        000030
    Page 2.
    Notice of Right to File a Discrimination Complaint
    Aggrieved Person: Lucretia Henry
    Case Number: 200P-0459-2017103148


    position within VA that would create a conflict of interest. If you do select a
    representative, you must inform this ORM District Office, in writing, of the
    representative's name, telephone number, and business address.

6. If you are a member of the bargaining unit, you may have the right to dispute
   the events discussed with the counselor through the union grievance
   procedure. Regulations provide that you may file either a grievance^an
   EEC complaint about the events in dispute, but not both. Should you file both,
   whichever you file first(a union grievance or an EEC complaint) will be
   considered an election to proceed in that forum.

7. If you are complaining about a matter that may be appealed to the Merit
   Systems Protection Board (MSPB), you may file an EEO complaint or an
   MSPB appeal, but not both. Whichever you file first(a formal EEO complaint
   or an MSPB appeal) will be considered an election to proceed in that forum. If
   the counselor can be of further assistance to you, please advise.




  CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM
  (CATS)- Revised 9-24-2015


                                          000031
     CreIff^^Jferei^O|R|^
     From:                             Creley, Karen (ORM)
     Sent:                             Friday, August 04, 2017 3:46 PM
     To:                               'lucretiavb@yahoo.com'
     Subject:                          Notice of Right to File a Formal Complaint
     Attachments:                      200P-0459-2017103148Tab 5 -NORF CP (Notice) Henry, Ldocx

     Expires:                          Wednesday,January 31,2018 12:00 AM


    Good afternoon,

    I am attaching the notice of right to file a formal(NORF)complaint package.

    To file a formal complaint, you must complete the VA Form 4939(Complaint of Employment Discrimination)
    that is attached to this e-mail notice WITHIN FIFTEEN CALENDAR DAYS OF RECEIPT OF THIS NOTICE.

    You may file a forma! complaint in person, by mail, fax, or e-mail wth the District Manager at the address
    below:

             District Manager
             Department of Veterans Affairs
             Office of Resolution Management(08H)
             11301 Wilshire Boulevard
             Building 220, 2nd Floor
^            Los Angeles, CA 90073
             Fax:(310)268-4089
             E-Mail: 0RMPD04939@va.gov


    Please be advised that the claim(s) listed in the notice were the only claim(s) addressed during the informal
    EEO counseling, if a formal Complaint of Discrimination is filed, a.claim that has not been brought to the
    attention of an EEO counselor and is not like or related to a claim that has been brought to the attention of an
    EEO counselor is subject to dismissal in accordance with CFR 1614.107(2).
    If you have any questions or need additional information regarding the content of this e-mail, you may contact
    me at(888)566-3982, Ext.10016.




                                                         000034
 Creley, Karen (ORM)

 From:                           Creley, Karen (ORM)
 Sent:                           Friday, August 04,2017 3:46 PM
 To:                             'Iucretiavb@yahoo.com'
 Subject:                        Notice of Right to File a Formal Complaint
 Attachments:                    200P-0459-2017103148Tab 5 -NORF CP (Notice) Henry, Ldocx

 Expires:                        Wednesday,January 31,2018 12:00 AM


 Good afternoon,

 I am attaching the notice of right to file a formal(NORF)complaint package.
To file a formal complaint, you must complete the VA Form 4939(Complaint of Employment Discrimination)
that is attached to this e-mail notice WITHIN FIFTEEN CALENDAR DAYS OF RECEIPT OF THIS NOTICE.

You may file a formal complaint in person, by mail, fax, or e-mail with the District Manager at the address
below:

         District Manager
         Department of Veterans Affairs
         Office of Resolution Management(08H)
         11301 Wilshire Boulevard
         Building 220, 2nd Floor
          Los Angeles, CA 90073
         Fax;(310)268-4089
         E-Mail: 0RMPD04939@va.gov


Please be advised that the claim(s) listed in the notice were the only claim(s) addressed during the informal
EEO counseling. If a formal Complaint of Discrimination is filed, a claim that has not been brought to the
attention of an EEO counselor and is not like or related to a claim that has been brought to the attention of an
EEO counselor is subject to dismissal in accordance with CFR 1614.107(2).

If you have any questions or need additional information regarding the content of this e-mail, you may contact
me at(888)566-3982, Ext.10016.




                                                   00d042
           Office of Risolulioi! IVIaiiigement
           /hwr/Mv// o/ I Wcran^ / \//(U)'s

            NOTICE OF RIGHT TO FILE A DISCRIIVIINATION COMPLAINT

                               Aggrieved Person: Lucretia Henty
                            Case Number: 200P-0459-2017103148



 1. If you are not satisfied with the results of the Informal EEC process and
    believe that you have been subjected to discrimination because of race, color,
    religion, sex, national origin, age, disability, genetic information, or retaliation,
    you have the right to file a formal complaint of discrimination. If you decide to
    file a formal complaint, you must do so WITHIN FIFTEEN CALENDAR
    DAYS OF RECEIPT OF THIS NOTICE.


2. Attached Is VA Form 4939, Complaint of Employment Discrimination. If you
   choose to file a formal complaint at this time, use this form, and carefully read
   the Instructions on the reverse side before completing it. The counselor is
   available to assist you in filling out this form and to answer any questions you
   may have about It. If you require assistance, please contact your counselor
   immediately. Please note that the 15-calendar dav time frame will not be
   extended due to your need to seek my assistance in completing this
   form.


3. You may file a complaint in person, by mail, fax, or e-mail with the District
    Manager at the address below:

                               Sophia Eaves, District Manager
                               Department of Veterans Affairs
                               Office of Resolution Management{08H)
                               11301 Wilshire Blvd.
                               Building 220, 2"" Floor
                               Los Angeles, OA 90073
                               Fax:310-268-4089
                               Email: 0RMPD04939@va.gov


4. You must Identify each claim you are protesting and provide the date on which
   each occurred. Your complaint must be limited to the claim(s) you discussed
   with the counselor. Therefore, if there are any claims that you have not
   discussed with the counselor, you must do so immediately. Regulations
   require that you provide the Department with an opportunity to resolve each
   claim informally at EEO counseling.

5. You are entitled to representation at every stage of the complaint process.
   You may choose anyone as a representative, unless the person occupies a
  CONFIDENTIAL DOCUIVIENT - GENERATED IN THE ORM COIVIPLAiNT AUTOMATED TRACKING SYSTEM
  (CATS) -9-24-2015


                                        000045
   Page 2.
   Notice of Right to File a Discrimination Complaint
   Aggrieved Person: Lucretia Henry
   Case Number: 200P-0459-2017103148


   position within VA that would create a conflict of interest. If you do select a
   representative, you must inform this ORM District Office, in writing, of the
   representative's name,telephone number, and business address.

6. If you are a member of the bargaining unit, you may have the right to dispute
   the events discussed with the counselor through the union grievance
   procedure. Regulations provide that you may file either a grievance^an
   EEC complaint about the events in dispute, but not both. Should you file both,
   whichever you file first(a union grievance or an EEC complaint) will be
   considered an election to proceed in that forum.

7. If you are complaining about a matter tbat may be appealed to the Merit
   Systems Protection Board (MSPB), you may file an EEO complaint or an
   MSPB appeal, but not both. Whichever you file first(a formal EEO complaint
   or an MSPB appeal) will be considered an election to proceed in that forum. If
   the counselor can be of further assistance to you, please advise.




  CONFIDENTIAL DOCUMENT- GENERATED IN THE ORM COMPLAINT AUTOMATED TRACKING SYSTEM
 (CATS)- Revised 9-24-2015


                                         000046
 Page 4
 Notice of Acceptance and Amendment
 Lucretia Henry
 200P-0459-2017103148


                                              Complainant Rights

 The investigation must be completed within 180 calendar days of filing your complaint. You will receive a
copy of the Investigative file upon completion. You will be advised, in writing, of your right to request a Final
Agency Decision(FAD)from the VA's Office of Employment Discrimination Complaint Adjudication
(OEDCA) In Washington, DC, or a hearing by an administrative judge appointed by the Equal Employment
 Opportunity Commission (EEOC).

                                                Requesting a Hearing
 In order to request a hearing, you must meet the following criteria;
              • You have received your completed investigative file -OR-
              • 180 calendar or more days elapsed since you filed your formal complaint(and you have not
                  received your complete investigative file)

To request that EEOC appoint an administrative judge            You must send a copy of your EEOC hearing
to hear your complaint, you must complete EEOC's                request to this office:
"Hearing Request Form" and send it to:

    U.S. Equal Employment Opportunity Commission                           Department of Veterans Affairs
                Los Angeles District Office                              Office of Resolution Management
                 Roybal Federal Building                        11301 Wilshire Boulevard, Building 220, 2nd Floor
                 255 East Temple Street                                     Los Angeles, CA 90073
                 Los Angeles CA 90012

You are required to certify to the EEOC administrative judge that you sent a copy of the request for a hearing
to the Office of Resolution Management at the above address.

                                       Requesting a Final Agency Decision
To request a FAD, you must have received your completed investigative file.
 To request a FAD,submit the FAD request form which will be included in your investigation file to:
                                         Department of Veterans Affairs
                                        Office of Resolution Management
                                11301 Wilshire Boulevard, Building 220, 2nd Floor
    '                                         Los Angeles, CA 90073
If you request a FAD, it will be rendered by VA's Office of Employment Discrimination Complaint Adjudication
(OEDCA)in Washington, DC. The FAD will address all claims, and a decision will be made on the merits of
your complaint. You may appeal the FAD to EEOC If you are dissatisfied with the decision. OEDCA will
provide you with specific information regarding your appeal rights following its final agency decision, including
your right to file a civil action in an appropriate United States District Court.
                                              Requesting Civil Action
If you have not received a copy of the investigative file within 180 calendar days from date you filed your
formal complaint, and you do not wish to have a hearing, you also have the right to file a civil action in an
appropriate United States District Court. If you file a civil action, the court may, at its discretion and upon your
request, appoint an attorney to represent you in the matter, if you do not have or cannot afford one. The court
may also authorize the civil action to begin without payment of fees, costs, or other security. Finally, if you
decide to file a civil action, you must name David J. Shulkin, M.D., Secretary of Veterans Affairs as the
defendant.

                                                  Requesting ADR
The EEOC encourages the use of Alternative Dispute Resolution (ADR)to resolve EEC complaints. Agencies
and complainants can realize many advantages from using ADR. ADR offers parties the opportunity for an
early, informal resolution of disputes in a mutually satisfactory fashion. If you are Interested in using
mediation to address the issues raised in your complaint, please contact the CRM case manager listed'in the
letter or the ADR program manager at workplaceadr@va.qov.
                                                  000060
^Aloha Dr. Dubbs,

Iris bumped my chair today.Ilooked back at her to see what may have caused her to bump my
chair butsaw nothing and she didn't say excuse me as ifit may have been an accident.

Due to the tension in this office she should have apologizedfor bumping my chair.

AsIhave already shared,Iam concernedfor my safety in this office.

Yesterday the three ofthem were discussing races and skin tones ofpeople. Asomua was sharing
ofher experience at Dr. Hox's 1 year old son's birthday party this past weekend, and was
discussing the skin tones ofDr. Hox'sfamily members.

Ihave asked them not to discuss race in this office but they said they're not stopping and they
haven't.


Thanks in Advance,

^ucre/ia            MS,MA
MedicalStaffOffice
Health System Specialist
Department of Veterans Affairs
459 Patterson Road(11/ Credentialing Office)
Honolulu,Hawaii 96819-1522
Wk#(808) 433-7597
Fax#(808) 433-0399




                                           000070
 From:            Henrv. Lucretia V
 To;              Watson. Rickv rORM^
 Subject:         FW: Missing New Professional Application for INmAL Clinical Privileges ...
 Date:            Monday, October 23, 2017 10:14:13 AM
 Importance:      High


 This is an example of the lead credentiaier sabotaging my work because I'm Black and I'm still in a
 hostile work environment.


From: Henry, Lucretia V
Sent: Monday, October 23, 2017 7:12 AM
To: Amina, Asomuamua L <Asomuamua.Amina@va.gov>; Hansen-Schmitt, Katrina E.
<Katrina.Hansen-Schmitt(S)va.gov>
Cc: V21H0N MSG LIPs <V21HONMSOLIPs@va.gov>
Subject: RE: Missing New Professional Application for INITIAL Clinical Privileges...

All ofMs. Balitsky's documents were in herfile on Tuesday so Idon't know what happened on
Wednesday as I wasn't here.

Who took the application out ofher PSBfile?

Ireceived her documents by email and they were all accountedfor Iensured that all
documents were in herfile before leaving on Tuesday.

Herfile is already at thefront office since Thursday morning so Ididn 't need another copy of
her application on my desk this morning, but then that's our "team work".

Many Thanks!

From: Amina, Asomuamua L.
Sent: Wednesday, October 18, 2017 9:05 AM
To: Balitsky, Jane <Jane.Balitskv(S)va.gov>: Hansen-Schmitt, Katrina E. <Katrina.Hansen-
Schmitt@va.gov>
Cc: Henry, Lucretia V <Lucretia.Henry(S)va.gov>: V21H0N MSG LIPs <\/21HONMSOLIPs(S)va.gov>
Subject: Missing New Professional Application for INITIAL Clinical Privileges ...

Aloha Jane; Pardon the inconvenience. In reviewing your file for today's "FPA LIP-APRN
Conversion to Clinical Privileges" for the Board at 1000a, the attached required form is
missing. Please complete the attached form and scan-eMail back to V21H0N MSO LIPs or
fax to 808-433-0399 to the MSO pwmpti^

Respectfully & Mahalo plenty,



Coordinator, Medical Staff Office (MSO)
Spark M. Matsunaga Medical Center


                                                    000071
VA Pacific Islands Health Care System
Attn; MSO 11/CP), E-Wing 4C-103C
459 Patterson Road
Honolulu, HI 96819-1522
Facility ID: 459
Office: (808) 433-0905 or/433-7597 (Lucretla)/433-7776 arasema)/433-0243 (Santina)        Facsimile: (808) 433-0399
Email: asomuamua.amlna@va.aov


                                  041/e               <14i3 <34ve minB . . .
This document is intended for the exclusive use of the recipient(s) named above. It may contain sensitive information that
     is protected, privileged, or confidential, and it should not be disseminated, distributed, or copied to persons not
    authorized to receive such information. If you are not the intended recipient{s), any dissemination, distribution, or
copying is strictly prohibited. If you think you have received this document in error, please notify the sender immediately
                                                   and destroy the original.




                                                     000072
 From:            Henrv. Lucretia V
 To:              Watson. Rickv fORMI
 Subject:         FW: This Morning
 Date:            Tuesday, October 24, 2017 5:23:04 PM
 Importance:      High                                                              ,►      S''


 Aloha Mr. Watson,

|These women are working a tag team against me because I'm a black well-educated
^male veteran., what's the purpose of the "ICAEIE"?

 From; Henry, Lucretia V
 Sent: Tuesday, October 24, 2017 2:20 PM
 To: Dubbs, William F. <William.Dubbs@va.gov>
 Cc: Ebalaroza, Allyson N. <Allyson.Ebalaroza@va.gov>
 Subj'ect: This Morning
 Importance: High

Aloha Dr. Dubbs,

I started writing this email but was also trying to complete work.

This morning asAsomua was coming in the office, Santina toidAsomua that she found a file that
was missing the previous cycle of clinical privileges (Dr. Nguyen). Santina proceeded to say that
because I'm presently am responsiblefor Specialty Care providers that Lucretia had to be the one
who took the privileges out of thefile. Asomua said that the application is also missing. Iris shares
her comments of how unprofessional it is that the documents are missing. My thoughts are that
they are trying to set up something against me again as they were afew months ago looking for
mistakes that I may have made in time past.

Who has that kind of time?

I asked Santina what makes her so sure I took the documents out? I then asked what's the date of
 the credentialing. Santina said February 2016.1 reminded all of them that Kristin didn't assign us
specific services until later last year (around August) asAsomua and I were preparing to be out
for surgery but as always they don't listen to what I'm saying but talk over me.

Chiefmanipulator Iris kept saying how crazy it is that the documents are missing.

So the 3 of them were trying to make me feel bad, look bad, andfeel guilty but I knew that as long
as I've worked here, and being attentive to detail, there's no way I took those documentsfrom that
PSB file. What would I be doing with the documents?

In the past when documents were missing we generated another copy, predated it and asked the
provider to re-sign for the sake of the file being in compliance butfor some strange reason
Asomua was on board with Iris and Santina to say Lucretia did this. Asomua even had the nerve
to call my name out about it although she said she was talking to everyone (?).

Santina had earlier asked Asomua for a PSB file that Santina had been working on. Asomua
assured Santina that Santina had the PSB file. Santina laterfound the PSB file on her desk.

I have come to believe that the expectation ofthis office is to ridicule, gossip, sabatog others work


                                                   000073
 andjust be mean because that's the way they treat me.I can't be like them. No matter how much
^hey ridicule me, be annoying towards me (before Santina left she made it known thatshe was
 only informing Asomua and Scott ofher leavingfor the day due to her child being sick because it
 wasn't anyone else's business(Iris had already gonefor the day), try to trigger a negative
 responsefrom me,Irefuse to be like them.

Iwantyou to know because thefalse accusations and annoyances effect my work environment. It
took a whilefor me to write this email but it was therapeuticfor me to get it out ofmy system.
 Thanks in Advance,
        Q7 c^emy,MS,MA
 MedicalStaffOffice
 Health System Specialist
Department of Veterans Affairs
459 Patterson Road(11/ Credentialing Office)
Honolulu,Hawaii96819-1522
 Wk#(808)433-7597
Fax#




                                          000074
 From:           Henrv. Lucretia V
 To:             Watson. Rickv fORM)
 Subject:        FW: INmAL Privileges FULL-TIME Optometry Appointment [cnn).
 Date:           Friday, October 27, 2017 11:17:07 AM
 Importance:     High


Aloha Mr. Watson,

This email below is a superb example ofa hostile work environment My co-workers(the lead
credentialier(Asomua)and Santina kept this infofrom me until this morning. They'd known this
provider needed to be credentialed since 4 October 17(almost a month ago).Initialpackets
normally take at least2to 4 weeks to process depending on the response time ofthefacilities and
peers that are asked to verify the information. Our board only meets onceper month and that's
next Wednesday(1 Nov 17).

Sabatoging my work AGAIN!Because I'm an African Americanfemale veteran. Harassment

Thanks!


From: Henry, Lucretia V
Sent: Friday, October 27, 2017 7:59 AM
To:'Wahl, Santina A.' <Santina.Wahl@va.gov>; Hallmark,Scott <Scott.Hallmark@va.gov>; Nakasato,
Kristin <Kristin.Nakasato@va.gov>; Ryder, Kathryn M. <Kathryn.Ryder@va.gov>; Dubbs, William F.
<William.Dubbs@va.gov>
Cc: Ebalaroza, Allyson N. <Allyson.Ebalaroza@va.gov>
Subject: RE: INITIAL Privileges FULL-TIME Optometry Appointment [cnn).
Importance: High

Aloha Santina,

As stated you stated below, "we received wordfrom HR about this provider on 5 Get 2017"
and you're sharing this info with me today(27 Get17,a Friday) that this provider is to be
presented next Wednesday(1 Nov 17)?

You shared that you started hisfile, which Ican't see becauseIdon't access to hisfile...
yet...

You shared that "he cannot see patients unless it's complete. He wasprivileged in July
2017. Almost120 days ago so we have to restartpacket as initial Istarted itfor you since
Board is Next Wednesday"

Credentialing him as an "initial"providerfrom anotherfacility which meanslean do
anything with his vetpro untilI'm granted accessfrom his parentfacility. His documents
are coming to your email according to the email below so ifyou don't share his document
with me timely (as you did with this info that he's being presented next week) hisfile may
not be completefor the meeting next week.

Interesting...

Why did you add leadership to this email?


                                                 000075
 Department OF                               Memorandum
 Veterans Affairs

 VA Pacific Islands Health Care System


 Date; September 7.2017

 To;     Department of Labor

 Subj;   Lucretia Henry


I am the Employee Relations Specialist for the Department of Veterans Affairs Pacific
Islands Health Care System (VAPIHGS). The purpose of this memorandum is to confirm
that Lucretia Henry, an employee of the VAPIHGS currently has an EEO complaint filed
for a hostile work environment that initially started as a grievance with the local affiliated
Union (NAGE/SEIU). The SEIU Agreement states that"Complaints of discrimination are
excluded from the grievance procedure". Therefore, Ms. Henry's decision to pursue the
EEO complaint voids any Union Grievance regarding hostile work environment.
On 07 December 2015, Ms. Henry filed a grievance with the NAGE/SEIU Representative
(Howard Naong) regarding her Performance Evaluation rating. The Grievance was
processed at Step 2 which sustained the original rating. Ms. Henry proceeded with filing
an EEO complaint regarding the rating that resulted in an EEO Mediation (which 1
attended with the Chief of StafQ favorable to Ms. Henry.

From March 2017 to current, I have consulted with Ms. Henry to discuss options for
improving her working conditions. I confirm that during these meeting, Ms. Henry
informed me of a continued hostile working environment created by her co-workers.
After many attempts at team building and mediation with the Federal Mediation and
Conciliary Services representative(Carol Catanzaritti), Ms. Henry was not satisfied with
any results and continued to feel that her working conditions were not acceptable.
During this time, Ms. Henry also sought mental health attention and spiritual consultation
from her church.

After receiving many concerns from both Ms. Henry and other staff in the unit.
Management decided to conduct a Fact-Finding investigation (dated June 14,2017)
regarding the workingi conditions and other conduct-related issues. The findings were
not substantiated, but Management did acknowledge that there were many perceptions
and is currently working on a foilow-up plan to improve attendance and communication.
If there should be any questions or concerns regarding my statement, please contact me
at(808) 433-0188 or Allyson.Ebalaroza@va.gov


Allyison Ebalaroza
ER/LR Specialist
)V. I 201 7 8:38AM                                                          No. 2529     P. 65




     Departmentof                                           Memorandum
    Veterans Affairs

    VA Pacific Islands Health Care System

    Date: August 30,.2017 '

    To:       Department of Labor

    Subj: Lucretia Henry


   I am the Deputy Designated Learning Officer(DLO)Education Service and former Acting
   Equal Employment Opportunity(EEO) Manager for the VA Pacific Islands Health Care
   System (VAPIHCS). The purpose of this memorandum is to confirm
   that Lucretia Henry, an employee of the VAPIHCS first contacted me May 2015
   and continued to confer with or email me regarding many various work related issues
   as well as what she perceived to be a hostile work environment through December 2016.
   She filed a union grievance through HRMS in January 2016 and filed an informal EEO
   complaint on March 11, 2016 regarding her performance appraisal based on race and
   color. This specific complaint was dismissed, however, Ms. Henry added additional
   claims in support of a hostile work environment prior to filing a forma] EEO claim. I am
   personally unaware of the outcome because a permanent EEO manager was hired in
   December 2016.

  Jacquelyn K.Sturdivant   U
                               BnAa9t7.auaiDiinn«t(rDcr




  Jacquelyn Sturdivant
  Deputy DLO, Education Service




                                                          000414
Nov. I 201 7 8:38AM                                                        do. 2529   P. 64




    Department OF                            Memorandum
    Veterans Affairs

    VA Pacific isiands Heaith Care System

    Date: August 25,2017

   To:     Department of Labor

   Subj: Lucretia Irlenry


   I am the Equal Employment Opportunity(EEC) Manager for the VA Pacific Islands
   Health Care System (VAPIHCS). The purpose of this memorandum Is to confirm that
   Lucretia Henry, an employee of the VAPIHCS currently has an EEC complaint filed for a
   hostile work environment.

  On 29 December 2016, Ms. Henry contacted me in reference to what she perceived to
  be a hostile working environment. She went on to file an EEC complaint that is currently
  in the judgment/founding phase by the Department of Veterans Affairs. Over the course
  of the pastfew months she has been absent from work due to working conditions that
  have rendered her unable to perform her duties. She has taken sick leave in order to
  attend medical appointments to get mental health assistance and other treatment.




 Uames A. Eiston Jr.
  EEO Manager




                                         000413
Nov. 7. 201 7   8:32AM                                                             Jo, 2529      P. 54




                                          Women's Health Clinic
                                       Department of Veterans Affairs
                                     Pacific Island Health Care System
                                       Spark M. Matsunaga Medical Center
                                                 459 Patterson Road
                                                 Honolulu, Hi 96819
                                                  1-800-214-1300




      August 30,2017


      To whom it may concern:

      Ms.Lucretia Henry has been my patient since 2014. I am her primary care physician at
      the Women's Clinic in VA Honolulu. In the last year, she has shared with me that she
      had increased str^s from her working relationships with her co-workers. In the last few
      months, Ms. Henry had serveral visits which we discussed her stress affecting her mental
      health. Ms.Henry was seen on August 22,2017 for vertigo. I have recommended Ms.
      Henry to have continue counseling on a weekly or b-weekly basis to help her treat her
      mental health related to stress at work.

      Please call us ifany question at 433-0472.



                                     L. Lf, MO
                               'ntemol Modidne
      Lily Li MD
      VA Ambulatory Care Clinic
      Department of Veterans Affairs




                                                 000403
            )V, 1. 201 7     8:31AM                                                                    Jo. 2529   P. 52


      Hgnry, Lucretia V

      Promt                            Henty, Lucretia V
      Sent:                            Friday, September 08,2017 7:27 AM
      To:                              Watson, Ricky(ORM); Dubbs, William F.
      Cc:                              Ryder, Kathryn M.; Gutowski,Jennifer S.; Ebaiaroza, Aiiyson N.; Dung, Krlstopher K.
      Subject:                         Catfight???

     Importance:                       High

     Tracking:                         Reclpfent                                   Read

                                       Watson, Ricky(ORM)                          Read: 9/8/2017 7^27 AM

                                       Dubbs, William F.                           Read: 9/11/2017 9:57 AM
                                       Ryder, Kathiyn M.
                                       Gutowski, Jennifer S.

                                       Ebaiaroza, Aiiyson N.                       Read: 9/13/201710:06 AM

                                       Dungr Kristopher K.
                                       'lucretiavb@yahoo.com'
                                       Robin Sherrod

                                       r5herrodOl@hotmaiI.com




^ Aloha Dr.Dubbs,
     Yesterday before leaving the office Sandna mentioned there being a "caffight"today between iris andZbecause ofthe
     emaiisfrom yesterday whereIwassharing with Iris about a mistake she'd made that could have affected thefadUty.I
     thought ofit as a teaching moment but we know thatiris don't even talk to me muchless wants to be corrected by me
     but as "acting lead"while Asomua is out,Ihave this responsibility among other added responsibilities. ■

     J havepreviausiy shared dudI'm concerned about my safety in this office andI'm sharing it again now. These women
     coverfor each other in everything so ifsomething were to happen th^ would attemptto make me look like guiltyparty,
     they did it in all ofthe mediations because they met before the medialiOT^ to compare notes with each other. They don't
     think they need help.

     Iam concerned about mysafe^ in this office. Every time I've correctedIris about anything Asomua alw^s retaliates
     against me an it's by bulfying me with my work load or lookingfor mistakesImade about a year ago or more
     concerning afile The last time the mistake wasn *t my mistake it was Santina's and it was obvious asIanalyzed thefile
     which is why Asomua suggested thatIrush and correct the error.

     Ihad another vertigo episode last night due to the stress ofthis office. The last one was on 19August 2017, before that
     Ihad not had one since 2012,As medicalprofessionals we know thatstress wears on the body and the mind which is
     whyI'm presently a mentalpatient

     YetI'm still working in these hostile conditions because I'm black. When Asomua andIris were caughtyelling and
     "going off"on Santina the situation was addressedpromptly. The 5or 6 mediation sessions we sat through did not
     work because everyone was not honest

     Storing this office is not a hostile work environment doesn't change itfrom being one.




                                                                000401
   Nov. I 201 7 8:32AM                                                                    No. 2529    P. 53
Asking who's atfault ofthe hostile work environmentIfound to be a very interesting question andIguess my honest
answer thatit's both management and my co-workers in the office rather thanjust stQfing my co-workers made a big
dfferencefor a negative result,

Idon't know what's in storefor today other than me checking in with my physician about the vertigo episode and
getting my work donefor today asIknow this email is deafears.
Thanks in Advance,
Lucreda V. Henry,MS,MA
MedicalStaff"Office
Health System SpedaUst
Department of Veterans Affairs
4S9Patterson Road(11/CredentUding Office)
Honolulu,Hawaii 96819-1522
Wkk(808)43S-7S97
Paxh(808)433-0399




                                                        2


                                                   000402
V.    Relief (Please see attached Right to File

      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.

      Front / Back Pay from non-selection to GS 11 (August 2016 to Present) $40,000
      Emotional Distress and Anxiety (Left in Hostile Work Environment)$300,000
      Leave and no pay due to mental health appts due to emotional distress $17,000
      Lawyer consultation fees        $2,870
      Emotional Distress on Continued Non-Selection $60,000
      Total Compensation           $419,870


VI.        ification and Closing                  ' 0                    0
      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge, information, and belief that this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation;(2)is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements of Rule 11.

      A.     For Parties Without an Attorney

             1 agree to provide the Clerk's Office with any changes to my address where case-
             related papers may be served. I understand that my failure to keep a current
             address on file with the Clerk's Office may result in the dismissal of my case.

             Date of signing:

             Signature of Plaintiff
             Printed Name of Plaintiff         Lucretia Velvet Henry
B.   For Attorneys

     Date ofsigning:            ,20 .

     Signature of Attorney
     Printed Name of Attorney
     Bar Number
     Name of Law Firm
     Address
     Telephone Number
     E-mail Address
                               UNCLASSIFIED // FOR OFFICIAL USE ONLY
                                    LAW ENFORCEMENT SENSITIVE
                                            Case Activity Summary
    :ase Number: 00001-2019-MPC208
    Seq. Number: 25
    fab Name: 2019/01/25
    Date, Time, and Participant [Summary of Case Activity




35                                      On 20190125, at 1539, CIV Henry, L. notified the Fort Shatter
2019/01/25 1539                         Military Police Station that someone tampered with her gas gap.
    Walker, Raymond Paul                Patrol 2-4(SPC Moore) was dispatched to Oceanside E wing
                                        parking lot. Patrol 2-4 made contact with CIV Henry. Investigation
00:01 Journal
                                        revealed that an unknown person by unknown means opened the
                                        gas tank of CIV Henry Red in color GMC. All patrols cleared.




K




                                      S;-




                               UNCLASSIFIED II FOR OFFICIAL USE ONLY
                                                              SWORN STATEMENT
                                         For use of this form, see AR 1SO-45; the proponent agency is PMG.
      I AUTHORITY:                                           PRIVACY ACT STATCMEWT                                                               '—
      PfflWaPAL PURPOSE:                  p^teSl                                    'a
                            law and order through investigation of complainte and incidems!
                                                                                              Social® Security Number {SSN,.         discipline,
      ROUTINE USES:         Information provided may be further disclosed to federal stats inrai           •
                           agencies, prosecutors, courts, child protective services victims          foreign government law enforcement
                           the Office of Personnel Management. Inforniation provided mav hs            the Department of Veterans Affairs, and
                           non-iudicial punishment, other administrative discipMnar^Stfans securi^ clefmn~r''°"V®®®^                    "
                           placement, and other personnel actions.                  actions, security clearances, recruitment, retention,
      DISCLOSURE;          Disclosure of your SSN and other information is vdnntsn.
      1- LOCATiON
                                                               |2.^DATE (YYYYMMDJ^^3 rmB ,^4. PILE NUMBER
      5. LAST NAME, FIRST NAME, MIDDLE NAME                                ir ^ I Ar/7 ^
                                                               AJ k ®- SSN                                 ~7     7. GRADE/STATUS,
        ORGANIZATION OR ADDRKS
                                                              ^I gpy; Zi^ 7{n:^                                                    o-iU
                                          vJCT                                         "Ta             jhA
  wi"-                                                             », WANT TO MAKE THE FOLLOWING STATEMENT UNDER OATH:
                                -1,^^ -h                                              -fit-             0-4. Sa^

  I                      "iji                   G:-                  l/J                 liTirv^r^ tU tit- fi-
                                            (/JvwxW'                    ^                      7K.la_

                                                                     -l-UC                                     JIT AL fZ-t oa-J'
                                                              ^AvX •S . ( d^S IaA

 J^pyv/LjJvL"^-                                                      fV\^C^A-^S fK_A^                                 ^
             aIx^ k-t/cJ"                                     6>oS-^ ^                                /iLrf j^L-yG-
            {!u         CSrH-^y^                      '
                                                 HaI X- /W«.Arf) 5%L Au<5                                                         otZ-fZ-i;
                                                                                                                      6€A fWiZ-lC
  L ivM                                     (M--Ua\IA -fp
-10. EXHIBIT                                          ^—
                                                               aI(H (W-i 'X./uS
                                                               -—      —
                                                        11. INITIALS Cy PERSON MAKING STATEMENT
I ADDmONAL PASES MUST CONTAIN THE HEADING 'STATEMENT Oi                      TAKEN AT              DATED
                                                                                                                                    PAGES




II MUS^BefmiCAnp"
   thebottom ofeach addition
I MUST BE INDICA TED.                                      Wfinitials of the person making thestatement,and PAGE NUMBER
da form 2823, NOV 2006                              DA FORM 2823s DEC 1998, IS OBSOLETE
                                                                                                                                     APO V1,00
                     USE THIS PAGE IF NESCep. IF THIS PAGE IS NOT NEEDED. PLEASE PROCEED TO FINAL PAGE OF THIS FORM.
        ISTATEMENT OF               ^LViCg^TTfi v/.           TAKEN AT                        DATED"^1 H Q1 "Z^^T
        [9. STATEMENT (Continued)
                 • 1^9—                                       )rvyA.'Q-^A-o^(/v<-s^—                         —-S
                                       "ft14                 ^                                                     ^£ji~
         tLi&e. rv-rf- ~h                          Vi
              ^.i-s n^Y ^ Wc-n-t C <3^(9'                                                                     .,


         Q;           fAOoe^
        P\:          H^KHZ-V
                   -rvv^^ese^ (N^JY                          -To you<C. \J\&V\3£L^?
        p\'. G%^6            Itrft.^
  I Q\ \n](^3 PvWV'^A'CWK^ T^\<^ V(2<?|vn Vouv^e vj^^icue'^
^        Al64 itJ- X
                     W                ftViNOVJ^ vy^Wt>R3:e^t VOU«^ VJ\gHlu;t7
        ^ No,                  §.r^j.^(e 40-11^1                                 bv^U^'sL. ^/Hi.^,w-a/s,

    r                                                         Vow UWt.^ Ute Tff Pto -TP -Ti-lxo
    l(^^ Mi. bhS^s. t^a. luiJ                                                                     -jj
                                                    AsSnMx^                                 Xaa.<S
    I    (N      '*fTLUi^j-jUL^ -+6 T>*'^

      yvv^(Lj 'iSw i-
    a\ ^C7'                            MJYTUxVi:^                 yoU VAi(7U4:5 Ls:\<c^ -fij)                ^


   I INITIALS OF PERSOU"MAKING STATEMENT
                                                                                             PAGE ^'OF ^
                                                                                                      'J^C
                                                                                                                   PAGES
    DA FOm 2823. N0V2006
                                                                                                                       APO VI.OO
                                 Axir PffTTlT) TAKENAT-TAtAr..                                   zoijn^ rg-
  I 9, STATEMcNT {Continuedi




          ].adr&j4iru l/' 1^0^
       I —,1         -      --    .
                                                                       ^"."^AVE"""
                                                                               HAD READ TO ME TH S STATEMENT
   WHICH BcGiMS ON PAGE 1. AND ENDS ON PAI3= 4
         BZniKts r\ht nA r^f ^
                                                  i em iVt(Mn==cT».,'« Zyj'"'"                     STATcMsNT
   BY ME. THE STATEMENT IS TRUE. I HAVE itFTiASTALL TORR=CT?o5rA^n                  °''          STATEMENT MADE
   CONTAIN NG THE STATEMENT. I HAVE MADE iHl^TiTES^FRi^V                                  ^°TTOM OF EACH PAGE
   THREAT 0? PUNISHMENT. AND WITHOUT COERCION. UNLAVVFU- INkuENCE

                                                                      (Signature of PersanT/taking Statem^
  V/iTNESSES:
                                                            Subssrfbed and sworn ^efore ms, a person authonj^by law to
                                                          adnmster oadxs, this C'p day of 3ftKIUF>fi^. tO \ q
                                                          at Tft(VV^Q^Av                          f^czVav^
                                                                      (Stgndfurs of Person Administering Oath}




   ORGANIZATION OR ADDRESS

I INITIALS OF PERSON MAKING STATEMENT
DA FORM 2823, NOV 2008                                                                  PAGE 3 Or ^ PAGES
                                                                                                                 APO V1.00
